 



EXHIBIT 10.4
FOIA CONFIDENTIAL TREATMENT REQUESTED
STRATEGIC ALLIANCE AGREEMENT
Between
Sirna Therapeutics, Inc.
&
Glaxo Group Limited and SmithKline Beecham
Corporation, d/b/a/Glaxosmithkline
Effective
March 31, 2006

 



--------------------------------------------------------------------------------



 



Execution Version
Strategic Alliance Agreement
This Agreement is entered into on March 31, 2006 (the “Effective Date”) between
Smithkline Beecham Corporation, d/b/a GlaxoSmithKline, a Pennsylvania
corporation having its principal place of business at One Franklin Plaza, 200
North 16th Street, Philadelphia, PA 19102, United States, and Glaxo Group
Limited, a company existing under the laws of England and Wales, having its
registered office at Glaxo Wellcome House, Berkeley Avenue, Greenford,
Middlesex, UB6 0NN, England (collectively, “GSK”); and
Sirna Therapeutics, Inc., a Delaware Corporation, having a place of business at
185 Berry Street, Suite 6504, San Francisco, CA 94107 (“Sirna”) (collectively,
the “Parties”).
Whereas: Sirna has certain expertise and experience in the research, discovery,
and development of certain pharmaceuticals known as siRNAs, which have potential
as therapeutics for the treatment of diseases and conditions in humans;
Whereas: GSK has certain expertise in the discovery, research, development and
commercialization of pharmaceuticals as therapeutic products for the treatment
of diseases and conditions in humans;
Whereas: the Parties now desire to enter into a strategic collaboration and
licensing arrangement to form an alliance for the research, development and
commercialization of siRNA therapeutics in the Respiratory Field, as described
herein;
Whereas: Under the alliance to be formed, Sirna will discover and research and
perform pre-development studies on siRNA compounds pursuant to a research
collaboration as described herein, and GSK will have exclusive worldwide rights
to further develop and commercialize such compounds as products worldwide in the
Respiratory Field; and
Whereas: Contemporaneously with the execution of this Agreement, the Parties
have executed: a Stock Purchase Agreement (the “Stock Purchase Agreement”).
Now, Therefore, intending to be legally bound, the Parties hereby agree as
follows.
1. Definitions
1.1 “Affiliate” means any entity that controls, is controlled by, or is under
common control with a Party. An entity “controls” another if it owns more than
fifty percent (50%) of the outstanding voting securities of a corporation or
entity or has a comparable equity interest in any other type of entity, or has
the power by contract or otherwise to direct the management and the policies of
a corporation or entity.
1.2 “Allergan Agreement” means a Strategic Alliance Agreement entered into
between Sirna and Allergan, Inc., in September 2005, including without
limitation any amendments or addendums thereto, to exclusively pursue RNAi-based
therapeutics in the Ocular Field.

1



--------------------------------------------------------------------------------



 



Execution Version
1.3 “Alliance Manager” has the meaning set forth in Section 2.3(c).
1.4 “Backup Compound” means a [***]* that the JSC has selected as a backup
candidate for Development.
1.5 “Candidate Selection” means [***]* activities on a particular [***]*. For
the avoidance of doubt, the Candidate Selection milestone event hereunder will
be deemed achieved if [***]* activities, such as [***]* studies, are initiated
by GSK.
1.6 “Cocktail siRNA Compound” means a composition of matter comprising two or
more siRNAs as active ingredients, which composition: (a) is specifically
designed against one or more Collaboration Targets and (b) was known as of the
Effective Date or is discovered pursuant to the Research Collaboration under
this Agreement subsequent to the Effective Date, to be active against such
Collaboration Targets in the Respiratory Field.
1.7 “Collaboration Compound” means a Compound, a Cocktail siRNA Compound and/or
a Multi-Functional siRNA Compound.
1.8 “Collaboration Target” means a Target which is [***]* target within the
Respiratory Field designated by GSK for collaboration under this Agreement in
accordance with [***]* hereof and the applicable Program of Work as described in
the applicable Schedule under the Research Plan. The Collaboration Targets
include all Sirna Targets, all Public Domain Targets and all GSK Targets
selected and designated by GSK for inclusion under the Research Plan.
1.9 “Combination Target Compound” means a Target Compound which is either a
Cocktail siRNA Compound or a Multi-Functional siRNA Compound that targets (a) at
least one [***]* and at least one [***]*, or (b) at least one [***]* and at
least one [***]*.
1.10 “Compound” means a composition of matter comprising a single siRNA as an
active ingredient, which composition (a) is or was specifically designed against
one or more Collaboration Targets and (b) was known as of the Effective Date or
is discovered pursuant to the Research Collaboration under this Agreement
subsequent to the Effective Date, to be active against such Collaboration
Targets in the Respiratory Field.
1.11 “Confidential Information” means all proprietary information disclosed by
one Party to another and as further set forth in Section 5.6(e) and Article 10
hereof.
1.12 “Controlled” or “Controls” means, with respect to any material, data,
information, know-how, patent or other intellectual property right, that a Party
owns, co-owns, or has a license to such material, data, information, or
intellectual property right and has the ability to grant a license, or a
sublicense to such material, data, information, or intellectual property right
to the other Party under this Agreement and its Affiliates and sublicensees for
use or application in the Field without violating an agreement with, or
infringing any rights of, a Third Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              2   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
1.13 “Cost of Goods” or “COGS” means the cost of resources required to
manufacture Collaboration Compound in accordance with this Agreement and/or the
terms and conditions of a separate manufacturing and supply agreement to be
entered into by the Parties as contemplated by Section 8.2 hereof, calculated in
accordance with Sirna’s accounting methods consistently applied, which
methodology will be calculated in compliance with U.S. generally accepted
accounting principles (GAAP). Cost would include materials, components, [***]*
for the manufacture of bulk drug and Compounds. For the avoidance of doubt,
Sirna should [***]*.
1.14 A patent “Covers” a composition or method if the patent has not expired and
if the composition or method would infringe, but for this Agreement, at least
one Valid Claim of the patent and a court or other authority of competent
jurisdiction has not held the claim to be invalid or unenforceable. A patent
application “Covers” a composition or method if the composition or method would
infringe a claim of the application were a patent to issue thereon which recites
the claim.
1.15 “Development Plan” means a plan [***]* for the development of a Lead
Compound [***]*.
1.16 “Development” means the activities to be conducted [***]*, with the
objective of developing and commercializing a [***]* Licensed Product for use
and sale in the Respiratory Field [***]*.
1.17 “Drug” means a composition intended for use in the cure, mitigation,
treatment, or prevention of disease.
1.18 “Drug Delivery Device” or “DDD” means a mechanical device or apparatus for
delivering Target Compound or Licensed Product to a person, which Drug Delivery
Device, in the absence of a Drug would have no therapeutic utility and is not
ingested.
1.19 “Drug Formulation System” or “DFS” means a substrate, encapsulant or
combination of excipients intended to deliver a Target Compound or Licensed
Product to a Drug’s site of action in a person, which Drug Formulation System,
in the absence of a Drug, would have no therapeutic utility.
1.20 “FDA” means the U.S. Food and Drug Administration, or any Regulatory
Authority that is the successor thereto.
1.21 [***]*
1.22 “First Commercial Sale” means in any country, the first sale of a Licensed
Product after required Marketing Approvals have been granted by the Regulatory
Authority of that country.
1.23 “FTE” means one full time-equivalent research and/or development employee,
with qualifications in the relevant field, defined as [***]* scientific hours of
effort per year. The FTE
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              3   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
rate will be [***]* to be adjusted upward at a rate of [***]* per year every
year on the anniversary of the Effective Date.
1.24 “GSK Drug Delivery Device” or “GSK DDD” means a Drug Delivery System
Controlled by GSK independent of Sirna.
1.25 “GSK Drug Formulation System” or “GSK DFS” means a Drug Formulation System
Controlled by GSK independent of Sirna.
1.26 “GSK Know-How” means all scientific and technical information, [***]* the
assays used to carry out research relating to any of the [***]*, so far as such
information is solely developed and Controlled by GSK or its Affiliates and GSK
is not prevented by a contractual obligation existing as of the Effective Date
from licensing or disclosing such information to Sirna.
1.27 “GSK Patents” means any patent or patent application or allowed claim of a
patent application existing as of the Effective Date or arising during and
pursuant to the Research Collaboration, which is developed and Controlled by GSK
or its Affiliates, that pertains specifically to any Collaboration Target or to
any Collaboration Compound, Backup Compounds, or any Lead Compound or Licensed
Product, or any GSK DDD or GSK DFS pertaining specifically to any of the
foregoing, wherein the practice of subject matter recited in a claim therein is
necessary or useful for GSK or Sirna to carry out its activities under this
Agreement, and any continuations, continuations-in-part, reissues,
reexaminations, or divisionals thereof, and any extensions of term or
supplemental protection certificates directed thereto, and all foreign and
P.C.T. equivalents and counterparts thereof.
1.28 “GSK Target” means a Target [***]* within the Respiratory Field, [***]*
under this Agreement [***]*.
1.29 “GSK Target Compounds” means [***]* from among the [***]* against a given
GSK Target [***]* under this Agreement for [***]* identification and progression
under Program of Work. In the event that [***]* as set forth under Section
[***]*) for inclusion within the GSK Target Compounds, from the relevant [***]*
for such GSK Target. For the avoidance of doubt, GSK Target Compounds shall
consist of a [***]* against a Collaboration Target at any given time.
1.30 “Investigational New Drug” or “IND” means the application filed with the
FDA to obtain authorization from the FDA to administer an investigational drug
or biological product to humans in clinical trials.
1.31 “Joint Know-How” means all scientific and technical information, [***]* the
assays used to carry out research relating to any of the [***]*, which is
developed jointly by the Parties during and pursuant to the Research
Collaboration hereunder.
1.32 “Joint Patent” means any patent or patent application or allowed claim of a
patent application arising during and pursuant to the Research Collaboration and
which, as the result of joint inventorship between the Parties on the subject
matter of at least one claim therein, is
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              4   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Controlled jointly by GSK and Sirna, and any continuations,
continuations-in-part, reissues, reexaminations, or divisionals thereof, and any
extensions of term or supplemental protection certificates directed thereto, and
all foreign and P.C.T. equivalents and counterparts thereof.
1.33 “JSC” means the “Joint Steering Committee” as described in Section 2.3(a).
1.34 “Launch” means in the given country or territory, the point at which
[***]*.
1.35 “Lead” means a Collaboration Compound [***]*, based on cell culture
experiments, as being active against one or more Collaboration Targets under a
Program pursuant to the Research Plan and [***]* for identification of the Lead
Compound under the Program [***]*.
1.36 “Lead Compound” means a [***]*, with respect to a particular Collaboration
Target [***]* for Development by the JSC. Lead Compound shall [***]*.
1.37 “Lead Compound Criteria” means that set of criteria set forth in [***]* as
of the Effective Date, as attached hereto and hereby incorporated by reference,
and as may be further specified by a Program of Work under the Research Plan,
for the purpose of determining the achievement of a Lead Compound with respect
to a particular Collaboration Target.
1.38 “Lead Criteria” means that set of criteria set forth in [***]* as of the
Effective Date, as attached hereto and hereby incorporated by reference, and as
may be further specified by a Program of Work under the Research Plan, for the
purpose of determining the achievement of a Lead with respect to a particular
Collaboration Target.
1.39 “Licensed Product” means a [***]* any product which incorporates a [***]*,
being progressed for development and commercialization under this
Agreement[***]*.
1.40 “Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport and sale of a Licensed Product in a regulatory
jurisdiction. “Marketing Approval” shall be deemed to occur upon first receipt
of notice from a Regulatory Authority that a Licensed Product has been approved
for commercial sale. [***]*.
1.41 “Multi-Functional siRNA Compound” means a composition of matter comprising
a single double-stranded siRNA as active ingredient, wherein each strand of the
siRNA targets a distinct sequence of a gene or genes (a single Multi-Functional
siRNA may be designed to target two distinct genes or two regions of a single
gene), which composition: (a) is specifically designed against one or more
Collaboration Targets and (b) was known as of the Effective Date or is
discovered pursuant to the Research Collaboration under this Agreement
subsequent to the Effective Date, to be active against such Collaboration
Targets in the Respiratory Field.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              5   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
1.42 “Net Sales” means, with respect to a given period of time, gross sales in
such period, less the following deductions from such gross amounts which are
actually incurred, allowed or paid, and specifically relate to Licensed
Products:

  a)   credits or allowances actually granted for damaged products, returns or
rejections of product, price adjustments and billing errors;     b)  
governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state/provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers, to the extent allowed and
taken;     c)   normal and customary trade, cash and quantity discounts,
allowances and credits to the extent allowed or taken;     d)   transportation
costs, including insurance, for outbound freight related to delivery of the
product to the extent included in the gross amount invoiced and not subject to
reimbursement;     e)   [***]*     f)   sales taxes, VAT taxes and other taxes
directly linked to sales of Licensed Products to the extent included in the
gross amount invoiced to the extent payable by GSK and not subject to
reimbursement; and     g)   [***]*; and     h)   Sales between or among either
Party and its Affiliates or Third Party Licensees will be excluded from the
computation of such Party’s Net Sales, but the subsequent final sales to Third
Parties by such Affiliates or Third Party Licensees will be included in the
computation of Net Sales. No other costs, including without limitation the costs
incurred in the manufacturing, selling, advertising and/or distribution of
Licensed Products will be deducted in the computation of Net Sales.

If a Licensed Product is sold in the form of a combination containing i) a
Licensed Product and ii) a Drug, Net Sales for such a combination product will
be calculated by multiplying actual Net Sales of the combination product by the
fraction A/(A+B), where “A” is the average list price of such Licensed Product
in the combination when sold separately and “B” is the total list price of such
other biologically active component in the combination when sold separately. If
the Licensed Product and the other biologically active component are not sold
separately, the percentage of the total cost of the combination product
attributed to cost of the Licensed Product will be multiplied times the average
list price of the combination product to arrive at Net Sales, or alternative
method which has been mutually agreed by both Parties.
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              6   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
1.43 [***]*
1.44 “Ocular Field” means [***]*.
1.45 “Patent Costs” means the fees and expenses paid to outside legal counsel
and other third parties, and investigation, filing, prosecution and maintenance
expenses incurred by and on behalf of a Party in connection with the filing,
prosecuting, enforcing and maintaining of a patent or application, as evidenced
by supporting documentation.
1.46 “Phase IIa Clinical Trial” means a human clinical trial conducted in a
targeted patient population for a particular indication and designed to indicate
clinical efficacy and safety of a Drug, as well as to obtain an indication of
the dosing regimen required, as more fully defined in 21 CFR 312.21(b).
1.47 “Program” or “Program of Work” means [***]*.
1.48 “Proof of Concept” or “PoC” means [***]*.
1.49 “Public Domain Target” means a Target [***]*.
1.50 “Public Domain Target Compounds” means [***]* from among the [***]* against
a given Public Domain Target [***]* for Lead Compound identification and
progression under a Program of Work. In the event that [***]* Public Domain
Target Compounds as set forth under [***]* for inclusion within the Public
Domain Target Compounds, from the [***]* resulting from the Program for such
Public Domain Target. For the avoidance of doubt, Public Domain Target Compounds
shall [***]*.
1.51 “Regulatory Authority” means an agency or regulatory body of any government
in the Territory having the authority to regulate the sale, manufacture,
marketing, testing and/or pricing of Drugs.
1.52 “Research Collaboration” means, the entire research effort as contemplated
under this Agreement, under which Sirna and GSK will conduct their respective
activities and carry out their respective obligations pursuant to the Research
Plan, but excluding the Development of any Lead Compound (or Target Compound)
into a Licensed Product by GSK or the development of any Lead Compound by Sirna
under any scenario hereunder wherein Sirna acquires the right to progress the
development of such Lead Compound.
1.53 “Research Plan” means, collectively [***]*. The foregoing described in
[***]* shall collectively represent the activities to be conducted hereunder for
the prosecution of Programs of Work directed against the Collaboration Targets.
1.54 “Research Team” has the meaning set forth in Section 2.3(b)(i).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              7   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
1.55 “Research Team Leader” has the meaning set forth in Section 2.3(b)(i).
1.56 “Research Term” means [***]* commencing on the Effective Date, unless
terminated earlier or extended by the mutual written agreement of the Parties in
accordance with the provisions of this Agreement, during which GSK shall [***]*.
1.57 “Respiratory Field” means [***]*.
1.58 “RNAi” or “RNA interference” means, for the purposes of this Agreement, an
endogenous biological process wherein siRNA introduced into a cell mediates the
degradation of mRNA having sequence complementarity to the siRNA.
1.59 “RNAi Data” has the meaning set forth in Section 7.6.
1.60 “Scientifically and Commercially Reasonable and Diligent Efforts” means
those efforts consistent with the exercise of prudent scientific and business
judgment, as applied to other research, development and commercialization
programs or products or potential products having similar scientific
characteristics, similar technical profile and complexities, similar commercial
potential and challenges, and with similar development complexities and
challenges, within the relevant product lines of GSK and its Affiliates, or
Sirna and its Affiliates, as the case may be, respectively, for the Party
responsible for conducting such activities. For the avoidance of doubt, this
standard shall be applied with respect to the products and programs being
progressed by that same Party whose diligence is in question.
1.61 “siRNA” means a synthetic oligonucleotide, such as a short interfering RNA,
that mediates RNA interference. siRNA is generally a double stranded
oligonucleotide having sequence complementarity to the Target RNA and mediates
cleavage of the Target RNA via RNAi. siRNA may be unmodified double stranded RNA
or modified double stranded oligonucleotide with one or more chemical
modification or double stranded oligonucleotides in which every nucleotide is
chemically modified.
1.62 “Sirna Committed Target” shall have the meaning set forth in
Section 3.1(e).
1.63 “Sirna Know-How” means all scientific and technical information [***]* the
assays and formulations used to carry out research relating to any of the
[***]*, so far as such information is solely developed and Controlled by Sirna
or its Affiliate(s) and Sirna is not prevented by a contractual obligation
existing as of the Effective Date from licensing or disclosing such information
to GSK .
1.64 “Sirna Patents” means a) the patents and patent applications Controlled by
Sirna or its Affiliate(s) as listed in [***]*, which includes without limitation
patents and patent applications licensed from a Third Party; and b) any patent
application Controlled by Sirna or its Affiliate(s) that claims priority to any
of the foregoing patents and applications; and c) any patent Controlled by Sirna
or its Affiliate(s) that issues from any of the applications described in
clauses a) or b) above; and d) any patent or patent application arising under
the Research Collaboration and
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              8   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Controlled by Sirna or its Affiliate(s), that pertains to any Collaboration
Target or to any Collaboration Compound, Lead, Backup Compounds, or any Lead
Compound or Licensed Product or DFS and DDD, wherein the practice of subject
matter recited in a claim therein is necessary or useful for GSK or Sirna to
carry out its activities under this Agreement; and for any of subparts a) — d)
above, any continuations, continuations-in-part, reissues, reexaminations, or
divisionals thereof, and any extensions of term or supplemental protection
certificates directed thereto, and all foreign and P.C.T. equivalents and
counterparts thereof.
1.65 “Sirna Target” means a Target which is [***]* for which Sirna Controls a
patent or a patent application or a foreign or P.C.T. equivalent or counterpart
thereof, which includes a claim directed to siRNAs or use of siRNAs against such
Target, regardless of whether such claim is existing as of the Effective Date,
or thereafter during the Research Term; provided, that “Sirna Target”
specifically excludes any Sirna Committed Target [***]*.
1.66 “Sirna Target Compounds” means [***]* under this Agreement for Lead
Compound identification and progression under Program of Work. [***]*
1.67 “Stock Purchase Agreement” means that certain agreement entered into by and
between the Parties on the same date as the Effective Date of this Agreement,
and pertaining to the purchase by GSK of certain shares of the common stock of
Sirna.
1.68 “Subsequent Year Collaboration Targets” means [***]*.
1.69 “Subsequent Year Sirna Targets” means [***]*.
1.70 “Target” means a protein or combination of proteins encoded by a single
gene, the expression of which is (or may potentially be) disrupted by a siRNA,
Multi-Functional siRNA Compound or Cocktail siRNA Compound.
1.71 “Target Compounds” means the GSK Target Compounds, the Sirna Target
Compounds, the Combination Target Compounds, and/or the Public Domain Target
Compounds.
1.72 [***]*
1.73 [***]*
1.74 “Term” shall mean the effective term of the Agreement, as defined in
Section 6.1.
1.75 “Territory” means all of the countries and territories of the world.
1.76 “Third Party” means an entity or person other than GSK or one of its
Affiliates or Sirna or one of its Affiliates.
1.77 “Third Party License Agreements” means those certain license agreements
existing as of the Effective Date to which Sirna is a party as listed in
Exhibit D, as appended hereto.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              9   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
1.78 “Third Party Licensee” means a third party, not an Affiliate, to which a
Party licenses its rights to sell Licensed Products.
1.79 “Valid Claim” means a claim within [***]* that has not expired, lapsed, or
been cancelled or abandoned, and that has not been donated to the public,
disclaimed, or held unenforceable, invalid, or cancelled by a court or
administrative agency of competent jurisdiction in an order or decision from
which no appeal has been or was timely taken, including without limitation,
through opposition, re-examination, reissue or disclaimer.
1.80 “Year One Collaboration Targets” means [***]*.
1.81 “Year One Public Domain Targets” means [***]*.
1.82 “Year One Sirna Targets” means [***]*.

  2.   Scope and Management of the Research Collaboration

2.1 In General
During the Research Term, the Parties will conduct their respective research
activities and obligations, as described in the Research Plan, in furtherance of
the Research Collaboration hereunder. The parties will establish a Joint
Steering Committee (JSC), as described below, which will determine the content
of and approve and amend as necessary the Schedules for Programs for each
Collaboration Target. The Research Collaboration will seek to generate Lead
Compounds [***]* during the Research Term. In the event one or more Programs are
initiated but not completed before the end of the Research Term, subject to
Section 3.5 herein, Sirna shall continue all of such initiated Programs until it
has completed all of its obligations under such Programs of Work as were
approved by the JSC [***]* and the Research Term shall be extended until the
date of completion by Sirna of the last of such initiated Programs.
The primary objective of the Research Collaboration is to generate siRNAs for
topical delivery to the respiratory tract as Lead Compounds hereunder for use in
the Respiratory Field. The [***]* objective of the Research Collaboration will
be to generate Lead Compounds against Collaboration Targets which are validated
respiratory Targets selected and designated by GSK, with the aim of progressing
rapidly to preclinical and clinical development using either a Compound,
Cocktail siRNA Compound or Multi-Functional siRNA Compound.
2.2 Responsibilities of the Parties

  a)   In General. Each Party will use Scientifically and Commercially
Reasonable and Diligent Efforts to carry out its respective activities and
obligations as specified under the Research Plan and will keep the JSC informed
on the progress of its activities under the Research Collaboration. GSK will use
Scientifically and

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              10   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

      Commercially Reasonable and Diligent Efforts to conduct the Development of
any Lead Compounds that are selected hereunder by GSK at its sole discretion,
for progression and further development and potential commercialization
primarily in the Respiratory Field [***]*.     b)   Sirna Responsibilities.

  (i)   Sirna will commit such employees and resources to the collaboration as
necessary to fulfill its obligations under the Research Collaboration, as
specified in the Research Plan for all Programs hereunder.     (ii)   Sirna will
be responsible for the identification, development, synthesis and optimization
of siRNA-based new chemical entities with activity against each Collaboration
Target in the Respiratory Field [***]*, as may be further specified by the JSC
in the Program of Work for such Collaboration Target. This will include
preparing specific plans, performing the work attributable to Sirna under the
Research Plan and Programs of Work hereunder and for the Research Collaboration,
and acting as project leader and requesting GSK support when needed for all
Programs. In the event that GSK requests Sirna to assist in the identification,
development, synthesis and optimization of siRNA-based new chemical entities
with activity against any Collaboration Target outside of the Respiratory Field,
and if Sirna desires to do so and has not previously made a conflicting
commitment to a Third Party, GSK and Sirna may agree to establish an amendment
to this Agreement or a new collaboration agreement with respect to such
activities.     (iii)   Sirna will provide GSK with the Sirna Know-How and other
relevant information necessary for GSK to conduct its activities under the
Agreement, subject to any limitations or reservations in other agreements.    
(iv)   Sirna will provide input and updates with respect to the Research
Collaboration on at least a quarterly basis each year. In addition, Sirna will
provide an updated development plan with respect to any Lead or other
Collaboration Compound or Licensed Product for which Sirna obtains the right to
conduct development hereunder pursuant to Section 3.5, as necessary (at a
minimum once per year) to the JSC for informational purposes during the Research
Term and to GSK thereafter during the Term.

  c)   GSK Responsibilities.

  (i)   GSK will commit such employees and resources as necessary to fulfill its
obligations under this Agreement.     (ii)   GSK shall have the right and
obligation to select (and the obligation to make the applicable milestone
payments to Sirna) the Target Compounds, and

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              11   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

      Lead Compounds promptly after the JSC [***]* has decided that a Lead has
met the Lead Criteria and a Target Compound has met the Lead Compound Criteria,
respectively. GSK shall have the right [***]*.     (iii)   GSK will provide
Sirna with relevant GSK Know-How, equipment (e.g., [***]*, as further set forth
in the Research Plan) and other information (including without limitation all
reasonably necessary technology transfer and assistance towards the
establishment at Sirna [***]* as described in the Research Plan) Controlled by
GSK as reasonably necessary for Sirna to conduct its activities under the
Agreement, subject to any limitations or reservations or obligations upon GSK
due to other agreements. GSK will provide input and updates with respect to the
Programs under the Research Collaboration on at least a quarterly basis each
year.     (iv)   GSK shall have sole responsibility and decision-making
authority for all such matters pertaining to the Development of a Lead Compound
(or other Target Compounds as may be applicable pursuant to Section 3.4 hereof)
into a Licensed Product, in accordance with its Scientifically and Commercially
Reasonable and Diligent Efforts and the applicable terms and conditions set
forth herein.     (v)   GSK will provide an updated Development Plan and annual
summary reports with updates with respect to the Development of any Lead
Compound (or other Target Compounds) or Licensed Product as necessary (at a
minimum once per year) to the JSC for informational purposes during the Research
Term and to Sirna thereafter during the Term.

2.3 Management of the Collaboration.

  a)   Joint Steering Committee.

  (i)   Formation and Membership. The Parties will establish the JSC no later
than thirty (30) days after the Effective Date. Each Party will nominate three
(3) members to the JSC, at least one of which from each Party will have senior
level decision-making authority within that Party. Each Party will be free to
change its representative members at any time upon written notice to the other
Party. The JSC shall remain in force for so long as the Research Term is in
effect.     (ii)   Chairperson. The JSC will be chaired by a GSK representative
during the first year of the Research Term. [***]* The chair will be responsible
for overseeing meetings of the JSC and may have such other responsibilities as
the JSC determines.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              12   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

  (iii)   Responsibilities. The JSC will be responsible for directing and
overseeing the Research Collaboration during the Research Term. The
responsibilities and authority of the JSC shall be as follows:

  (1)   Establishing, determining the content of, reviewing, and approving each
Program of Work for each Collaboration Target selected and designated by GSK for
prosecution under the Research Collaboration, and reviewing and approving
changes or further refinements to the same or to the Lead Criteria or Lead
Compound Criteria for any Collaboration Target;     (2)   Monitoring all of the
activities under the Research Collaboration. The JSC will monitor the progress
of research activities under each Program of Work within the Research Plan and
may at any time request reports describing it with as much specificity as the
JSC may determine;     (3)   Declaration of when a relevant Collaboration
Compound has become a Lead by achievement of the Lead Criteria for selection by
GSK as a relevant Target Compound;     (4)   Declaration of when a Lead within
the relevant Target Compounds has become a Lead Compound (or a Backup Compounds)
by achievement of the Lead Compound Criteria; [***]*.     (5)   Identification,
implementation and oversight of a strategy to generate Backup Compounds for each
Collaboration Target;     (6)   Recommendation to GSK of Lead Compounds or
Backup Compounds for progression by GSK, at GSK’s sole discretion, for
Development by GSK hereunder;     (7)   Determination that a Collaboration
Target is no longer suitable for further research and development under the
collaboration under the relevant Program, subject to GSK’s rights under
Section 6 regarding termination of a Program;     (8)   Facilitating transfer of
information as provided by GSK with respect to any Licensed Products or Lead
Compounds in Development, or development thereof by Sirna pursuant to
Section 3.5;     (9)   Establish a process by which GSK can submit task orders
to Sirna for FTE-based research in support of Development; and

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              13   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

  (10)   Establishment of an IP Subcommittee to develop, monitor and oversee a
mutually-agreed strategy with respect to filing, prosecution and enforcement of
all Sirna Patents, Sirna Know-How, GSK Patents, GSK Know-How, Joint Patents and
Joint Know-How pertaining to any Collaboration Target, Lead, Target Compound,
Lead Compound, Backup Compounds or Licensed Product, subject to GSK’s rights
under Article 9 after Development has been initiated by GSK.

  (iv)   Meetings. It is contemplated that the JSC will meet a minimum of four
(4) times a year on an approximately quarterly basis at times mutually
convenient to both Parties. Meetings will alternate between Sirna’s and GSK’s
facilities, unless otherwise agreed by the Parties. The JSC may meet more or
less often at such other times as agreed by the JSC, and such discussions may
occur in person or by means of telephone or video conferences. Each Party will
bear the travel, lodging and board expenses associated with attendance at JSC
meetings by its JSC members, Research Team Leaders, Research Team members, as
appropriate. A reasonable number of representatives of either Party who are not
members of the JSC with relevant experience or expertise may also attend JSC
meetings.     (v)   Minutes. On an alternating basis between the Parties
(beginning with GSK), the Parties will assign a secretary who will be
responsible for keeping accurate minutes of the applicable JSC meeting,
including all decisions made and actions taken. Drafts of the minutes will be
delivered to the other Party’s Alliance Manager within ten (10) business days
after the meeting for distribution to that Party’s other JSC members. Each Party
has the right to request amendments to the minutes within ten (10) business days
after receiving them. The Party responsible for the minutes will revise the
minutes in accordance with all requested amendments and will provide revised
minutes to the other Party within ten (10) business days after receipt of any
requested amendments. Minutes are effective when approved by both Parties.    
(vi)   Decision Making. All decisions of the JSC will be made by consensus with
representatives of each Party presenting a unified position on behalf of such
Party. If the JSC is unable to reach a unanimous decision on an issue, it will
submit the issue to the Chairman of R&D of GSK, and the Chief Executive Officer
of Sirna (collectively, the “Executives”), who will confer and attempt in good
faith during a period of thirty (30) days to resolve the dispute; should these
Executives fail to agree, the decision of the GSK Executive will become the
final and binding decision of the JSC on all such matters, provided, that no
such decision may impose on Sirna any obligation or liability that is
inconsistent with the expressly stated terms and provisions of this Agreement or
of the Research Plan.     (vii)   Limitation of Powers. The JSC has only those
powers that are specifically delegated to it herein, including the powers to
amend by unanimous decision

              14   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
any Program attached to this Agreement as described in a Schedule to Exhibit A,
but does not have the power to amend this Agreement or to amend Exhibit A, or to
amend Exhibit B-1 or Exhibit B-2 (other than as Exhibit B-1 and/or Exhibit B-2
may be further defined by a Program).

  b)   Research Team.

  (i)   Research Team. The Parties will assign appropriate personnel to carry
out their scientific obligations under this Agreement (collectively known as the
“Research Team”) in accordance with the Research Plan. For each Research Team,
GSK will assign one individual to be the research team leader (the “Research
Team Leader”).     (ii)   Responsibilities. The Research Team will be
responsible, with oversight and approval by the JSC, for

1) drafting a Program of Work for each Collaboration Target,
2) formulating and executing the specific details of the research in accordance
with the deadlines and deliverables in the Research Plan,
3) drafting updates or modifications to the Research Plan at least annually,
4) providing for exchange of data and results and materials relating to the
Program of Work, and
5) facilitating a smooth transition at designation of a Lead Compound for the
Development phase.

  (iii)   The representatives of each of the Research Teams may meet as deemed
appropriate and necessary by the respective Research Team Leader to discuss the
activities, under the Research Collaboration.

  c)   Alliance Management.         Alliance Managers. Each Party will assign a
person who will manage the relationship between the Parties to enable the
achievement of the overall goals of the collaboration (the “Alliance Manager”).
Among other responsibilities, the Alliance Manager will serve as a point of
contact between the Parties and, with the Research Team, will have
responsibility for facilitating a smooth transition at designation of a Lead
Compound for the Development phase.

3.   Execution of The Research Plan   3.1   Selection of Collaboration Targets

              15   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
     (a) Each Collaboration Target will be a Sirna Target, Public Domain Target
or a GSK Target [***]* for use under the Research Collaboration. GSK shall
[***]* by providing written notice on a Target Selection Form (a sample form is
attached hereto as Exhibit E), of the identity of each Collaboration Target to
the JSC.
          (i) During the first year of the Research Collaboration, GSK shall
[***]*.
          (ii) In each of the [***]*.
     (b) Prior to the Effective Date, and at any time thereafter during the
Research Term, GSK shall [***]*.
     (c) Sirna will provide to GSK at GSK’s written request and at each meeting
of the JSC, on an ongoing basis during the Research
Term [***]*.
     (d) In the event GSK requests that Sirna identify a Multi-Functional siRNA
Compound, Combination Target Compound or a Cocktail siRNA Compound, then the
Parties shall discuss [***]* by way of example but not a limitation, a
Multi-Functional siRNA Compound or a Cocktail siRNA Compound targeting both
[***]* and [***]* will constitute a compound against two (2) Collaboration
Targets.
     (e) For the purposes of this Agreement, “Sirna Committed Target(s)” shall
mean those Targets that, at the relevant time indicated under this Agreement,
meet any one of the following criteria:
          [***]*
[***]*
     (a) On a Program by Program basis, GSK shall have an [***]*, exercisable at
GSK’s sole discretion, to obtain an exclusive, fully sublicenseable license in
the Territory to [***]* the Target Compounds resulting from each Program in the
[***]* the Covenant of Exclusivity as described in Section 3.8(b) to apply
[***]* the relevant Target Compounds to also include [***]* arising under a
given Program for any Collaboration Target. With respect to any Collaboration
Target that is a Sirna Committed Target, the rights obtained by GSK [***]* shall
be determined in accordance with [***]*. [***]* GSK as described below [***]*,
except that the requirements [***]* shall not apply to any GSK Targets, and the
[***]* shall be deemed to be [***]* GSK for all GSK Targets [***]*.
     (b) [***]* GSK for any Collaboration Target to the extent that such rights
and license are available for Sirna to grant to GSK at the time GSK seeks to
exercise such option, by providing written notice to Sirna of its intent [***]*;
provided, however, that GSK must provide such notice by the later of [***]* from
the date that GSK first designated such Target as a Collaboration Target to the
JSC, or [***]* from the date that Sirna first provides [***]* for progression
against the relevant Collaboration Target. [***]* any Collaboration Target, GSK
shall have the right to
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              16   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
pursue Development of the relevant Lead Compound (or other relevant Target
Compounds) against such Collaboration Target into a Licensed Product [***]* the
Respiratory Field.
For the avoidance of doubt, upon designating each of the [***]* in accordance
with this paragraph, GSK will be deemed to have [***]* with respect to each of
such [***]*, and no [***]*; provided however, with respect to [***]*, in the
event that [***]* the Respiratory Field with respect to such [***]* Target
Compound, then GSK shall have the obligation to [***]* applicable with respect
to such Target in order to develop and progress such [***]* Target Compounds
[***]* the Respiratory Field against any such [***]*.
          (i) For Target Compounds against [***]*, and subsequent to completion
of [***]* activities for a Lead Compound in the Respiratory Field, GSK shall
have the right to progress a [***]* such Target Compound against the same
Collaboration Target(s) [***]*. At GSK’s request, Sirna agrees to grant GSK a
limited nonexclusive, non-sublicensable, non-transferable research license
solely to carry out [***]* such Collaboration Targets, certain formulation
activities involving [***]* provided such formulation activities [***]* are
carried out: (a) solely for the purpose of evaluating [***]* the feasibility of
using such Target Compounds [***]*; and (b) after the completion of all
activities associated with candidate selection of a Lead Compound milestone for
each such Target Compound.
          (ii) On a Program-by-Program basis, with respect to any [***]* for a
Lead Compound or other Target Compound [***]* against each of the [***]* the
Lead Compounds to GSK against such Target(s) [***]* with respect to such Targets
and Target Compounds, including exclusivity on such Targets and Target Compounds
[***]*.
     (c) In the event that GSK notifies Sirna in writing of its desire to
designate as Collaboration Targets [***]* for Sirna Targets which were Sirna
Targets as of the Effective Date [***]* to include such Sirna Targets as
Collaboration Targets [***]* (to the extent Sirna has such rights to grant to
GSK), but in no event will the [***]* additional Sirna Target exceed [***]*. For
clarity, it is understood by the Parties that the limit [***]* described in the
previous sentence applies to the total consideration payable by GSK for [***]*
the right to designate such [***]* Sirna Target [***]*. GSK may designate such
[***]* Sirna Targets [***]* with respect to such [***]* Sirna Targets only
during each of the [***]* of the Research Term provided the total number of
Collaboration Targets in each such year shall not exceed [***]* Targets.
3.3. Prosecution of Collaboration Targets.
For each Collaboration Target, Sirna will be responsible to use Scientifically
and Commercially Reasonable and Diligent Efforts with respect to the goal of
identifying [***]* directed to the Collaboration Target, by using its
Scientifically and Commercially Reasonable and Diligent Efforts to:
     a) generate [***]* Collaboration Compounds (including Multi-Functional
siRNA Compounds and Cocktail siRNA Compounds as may be provided for in the
applicable Program of Work) and/or Combination Target Compounds directed against
the Collaboration Targets based
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              17   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
on cell culture screening in accordance with the Research Plan. Sirna will
promptly notify the JSC upon the generation of Leads against a Collaboration
Target(s). Sirna will perform all in vitro research as described in the Research
Plan relating to the identification and evaluation of Leads, and will provide to
GSK data, results, Target Compounds and assays sufficient to reproduce such
research internally. All of the above efforts and activities shall be in
accordance with a Program of Work for such Collaboration Target(s) to be
established by the JSC, including specific criteria for potency, selectivity,
efficacy in reducing expression of the selected Collaboration Target(s), etc.;
and
     b) carry out the in vivo experiments attributed to Sirna as set forth under
the Research Plan under this Agreement, and to optimize, in relevant animal
model systems, the relevant Target Compounds with the goal of generating [***]*.
Sirna will perform relevant in vivo research attributed to Sirna as described in
the Research Plan relating to the identification and evaluation of the relevant
Target Compounds, [***]*. All of the above efforts and activities shall be in
accordance with a Program of Work for such Collaboration Target(s) to be
established by the JSC, including specific criteria for biological activity,
pharmacokinetics, lung tissue residency, etc.; and
     c) design, manufacture, and supply to GSK the relevant Lead Compound
[***]*, in the quantities and having the characteristics specified by the
Research Plan and Programs of Work and by [***]*; and
     d) design, manufacture, and supply to GSK the relevant Target Compound, in
the quantities and having the characteristics and for the purposes specified by
the Research Plan and Programs of Work; and
     e) prepare a Program of Work encompassing all of the goals detailed above
for approval by the JSC for each Collaboration Target, detailing the activities
to be conducted by each Party in order to generate Lead Compounds, which can
subsequently be recommended to GSK for progression by GSK for Development
[***]*.
3.4 [***]*
     (a) In the event Sirna considers that a given Target Compound [***]* has
met [***]* the Lead Compound Criteria and should be deemed a Lead Compound
[***]* Sirna will notify GSK in writing in the event Sirna considers that a
Target Compound has met [***]* the Lead Compound Criteria and should be deemed a
Lead Compound or a Backup Compounds, and GSK will promptly notify the JSC of any
GSK Know-How or Joint Know-How generated by GSK from the evaluation of such
Target Compounds against the relevant Collaboration Target.
     (b) If the [***]* that a Target Compound [***]* has met [***]* the Lead
Compound Criteria, such Target Compound will be deemed to be a Lead Compound
[***]*.
     (c) If the JSC [***]*, such Target Compound shall be deemed [***]* a Lead
Compound for the purposes of this Agreement. If the JSC [***]* the relevant
Target Compound as a Lead
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              18   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Compound in a case where [***]* the Lead Compound Criteria were met, then the
Parties shall [***]*.
     (d) If the [***]* that a Target Compound [***]* against a given
Collaboration Target [***]* the Lead Compound Criteria, the applicable Program
against such Collaboration Target(s) shall [***]* follow one of the following
scenarios:
          (i) The JSC may unanimously agree to direct the Research Team to
prepare a [***]* Program of Work for the relevant Collaboration Target(s) to
combine the efforts and expertise of both Parties [***]*. Any such [***]*
Program of Work shall be submitted for review and approval by the JSC, and if
approved, shall be conducted by Sirna or GSK on terms to be mutually agreed upon
by the Parties.
          (A) [***]* Program of Work [***]* unanimously agreed by the JSC, GSK
may decide, by notice to Sirna given within thirty (30) days of the JSC’s
decision, to progress the relevant Target Compounds into Development in the
Respiratory Field [***]* optimization of formulations of the Target Compounds.
[***]* GSK shall be obligated to pay all the applicable milestones and royalties
according to Sections 5.3 and 5.4 hereof, including without limitation payment
of Lead Compound Criteria milestone.
          (B) [***]* Program of Work [***]* unanimously agreed by the JSC and
GSK decides, by notice to Sirna given within [***]* of the JSC’s decision, to
progress the relevant Target Compounds into Development in the Respiratory Field
[***]* and significant [***]* efforts of the relevant Target Compounds are
required and are carried out by GSK [***]* when the Candidate Selection
milestone event is achieved, and such payment [***]* full to the amount due as
set forth in [***]*. The Candidate Selection milestone event payment, [***]*, as
the case may be, based on the selection of a Compound, or Multifunctional siRNA
Compound or Combination Target Compound or Cocktail siRNA Compound,
respectively. GSK will also continue to have the obligation to pay all the
applicable subsequent milestones if achieved and the applicable royalties for
such Target Compounds as set forth in Sections 5.3 and 5.4 hereof.
          [***]* to the research, development or commercialization of any Target
Compounds or Licensed Products for that Collaboration Target and, unless GSK
decides to progress the relevant Target Compounds further on its own [***]* and
all rights that were expressly granted hereunder from Sirna to GSK with respect
specifically to such discontinued Collaboration Target(s) and associated Target
Compounds shall revert to Sirna without any further obligations to GSK.
     (e) In the event the JSC recommends any Lead Compound for Development by
GSK for any Collaboration Target, [***]* initiate or progress the Development
hereunder for any Lead Compound or other Target Compound. For the avoidance of
doubt, the decision by GSK [***]* the Development of any particular Lead
Compound or other Target Compound shall [***]* be deemed or construed in any
circumstance under this Agreement [***]* decision by GSK is made in good faith
[***]*.
3.5 Sirna’s Development Opportunity
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              19   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
     (a) In the event that, [***]* GSK decides [***]* GSK shall promptly notify
Sirna in writing of such decision, and Sirna shall [***]* request in writing a
sublicense from GSK under GSK’s exclusive license to such compounds and such
Collaboration Target to further develop and/or commercialize such compound.
[***]*, the exclusive, worldwide, sublicenseable license rights to the Lead
Compound, other Target Compounds or Backup Compounds and the relevant
Collaboration Target(s), or, in the alternative, to permit Sirna to progress the
Lead Compound, other Target Compounds or Backup Compounds to commercialization
as a Licensed Product [***]*. Such [***]* at any time until [***]* is attained
by Sirna for the [***]* relevant Lead Compound, other Target Compounds or Backup
Compounds as set forth in [***]*.
     (b) In the event that Sirna wishes to acquire a sublicense [***]* GSK shall
grant, at GSK’s sole discretion, such a license [***]* taking into account the
other provisions of this Agreement and any other ongoing Programs or Development
activities with respect to other Collaboration Targets, but not to be
unreasonably refused, to permit Sirna to further progress [***]* as a
sublicensee of GSK hereunder. It shall be at GSK’s sole discretion [***]*
exclusive rights to commercialize [***]* at completion of [***]*, or will permit
Sirna to [***]*. In the event that GSK [***]* the Lead Compound, other Target
Compounds or Backup Compounds at [***]*, then GSK shall [***]* to Sirna the
[***]*. In the event GSK declines or fails to [***]* such compounds, within
[***]* of receiving such notification from Sirna, then GSK’s [***]* Lead
Compound, other Target Compounds and/or Backup Compounds shall [***]* and Sirna
shall [***]* any such agreement [***]* to GSK as set forth in [***]*. Sirna
shall however have the right to enter in to discussions [***]* with [***]*
regarding partnership of the Lead Compound, other Target Compounds or Backup
Compounds at any time after Sirna has [***]* from GSK. On at least a [***]*
basis, or at GSK’s request, but in no case more frequently than once [***]*,
Sirna agrees to provide [***]* activities against such Lead Compounds, other
Target Compounds and/or Backup Compounds. Such [***]* shall include, at a
minimum, a summary of [***]* conducted by or on behalf of Sirna, to the extent
permitted by applicable law.
     (c) In the event that, after [***]* GSK decides [***]* of any Lead
Compound, other Target Compound or Backup Compounds hereunder, either on its own
or through an Affiliate or a Third Party sublicensee, then in such case, GSK
shall [***]* and Sirna shall [***]* have a period of [***]* to request the right
to obtain [***]* GSK’s exclusive license to such compounds and such
Collaboration Target to [***]* develop and/or commercialize such compounds
[***]*. GSK shall [***]* taking into account the other provisions of this
Agreement and any other ongoing Programs or Development activities with respect
to other Collaboration Targets [***]*. [***]* shall not have the right to [***]*
such Lead Compounds, other Target Compounds or Backup Compounds hereunder.
Research and Development Funding
3.6 (a) Other than as expressly set forth elsewhere in this Agreement, [***]*
all of its activities relating to the conduct and performance of the Research
Collaboration activities [***]*. Other than as expressly set forth elsewhere in
this Agreement, [***]* all of its activities relating to the
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              20   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
[***]* in the applicable Field. In the event that Sirna carries out tasks
requested by GSK [***]* in the Program of Work, as exemplified in subsection
(b) below, GSK shall [***]*.
            (b) Upon the approval of the JSC (following receipt by the JSC of
FTE estimates), Sirna will use its Scientifically and Commercially Reasonable
and Diligent Efforts to (i) conduct activities as necessary to identify one or
more [***]* against a Collaboration Target that was formerly the subject of a
single Program hereunder using [***]* (ii) develop process and analytical
development methods for Lead Compounds or other Target Compounds to support IND
filing and GMP synthesis, stability studies, and API, and (iii) Sirna will be
responsible for release testing and final release of active pharmaceutical
ingredient and drug product, if applicable, for which, in each of (i) — (iii),
GSK will pay to Sirna research funding on an FTE basis, as specified in
Section 1.23 (plus reimbursements for all materials and reagents costs), to
compensate Sirna for such work.
            (c) Sirna will not be obligated to carry out activities and identify
Target Compounds during any year of the Research Term against more than the
maximum number of Collaboration Targets that may be selected with respect to
such year nor will Sirna be obligated to carry out any activities outside the
Respiratory Field. [***]* GSK desires Sirna to evaluate [***]* Collaboration
Targets [***]* or to perform any other activities not specifically set forth in
this Agreement or the Research Plan as in effect at the relevant time, then
Sirna at its sole discretion may choose to carry out such additional activities
on an FTE basis as specified in Section 1.23 (plus reimbursements for materials
and reagents costs). Any such activities and the extent of such funding will be
based on mutual agreement of the Parties.
Covenant of Exclusivity
3.7 During the Research Term, neither Party will work independently or with any
Third Party with respect to the discovery, research, development or
commercialization of any siRNA-based compounds in the Respiratory Field.
3.8 (a) Target Exclusivity. For so long as there is any Target Compound or any
Licensed Product in [***]* GSK or Sirna or any of their respective Affiliates,
sublicensees or permitted assigns at any time during the Term of this Agreement
against any Collaboration Target, [***]* either independently or with any Third
Party, or [***]* any right or license to [***]* with respect to the discovery,
research, development or commercialization of any [***]* Collaboration Target
for any [***]* or for any [***]* with respect to any Collaboration Target for
which the [***]* subject to the limitations set forth in [***]*.
     (b) Compound Exclusivity. For so long as there is any Target Compound or
any Licensed Product in [***]* GSK or any of its Affiliates, sublicensees or
permitted assigns at any time during the Term of this Agreement against any
Collaboration Target, [***]* either independently or with any Third Party, or
[***]* any right or license to [***]* with respect to, the discovery, research,
development or commercialization of any of the [***]* Collaboration Target for
any indication in [***]*. In the event that for any given [***]* successfully
achieves Lead Compound Criteria milestone [***]* Leads that will be selected by
GSK for [***]* Target Compounds, [***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              21   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Program for such Collaboration Target for the purposes of this Section 3.8(b),
and for the purposes of the licenses granted to GSK under Section 4 for Target
Compounds, and as otherwise relevant under this Agreement. In the case where the
[***]* with respect to such Collaboration Target, the covenant in this paragraph
shall apply, in addition to the Target Compounds, to all [***]* the same
Collaboration Target.
3.9 Notwithstanding Sections 3.7 and 3.8 hereof, GSK and Sirna shall each be
free to use any Collaboration Target at any time for [***]*.
3.10 (a) During the Research Term, in the event that GSK seeks [***]* RNAi-based
compounds as therapeutics [***]*, the Parties will confer to discuss [***]* or
the [***]* to [***]* described above.
          (b) During the Research Term, in the event that Sirna seeks [***]* the
Parties will confer to discuss [***]* or the [***]* to [***]* described above.

4.   License Grants

Subject to the provisions of Article 5 and in consideration for the payments to
be made by GSK under Section 5 of this Agreement, Sirna hereby grants the
following licenses to GSK:
4.1 (a) [***]* Sirna hereby grants to GSK, during the Term, an exclusive,
worldwide, sublicenseable, license in the Territory under the Sirna Patents and
the Sirna Know-How, and under Sirna’s rights in the Joint Patents and the Joint
Know-How, whether existing as of the Effective Date or arising thereafter during
the Term, to research, develop and commercialize [***]* and to make, have made
(subject to Sirna’s manufacturing rights set forth in Article 8), use, sell,
offer for sale and import, or incorporate [***]*.
     (b) [***]* Sirna hereby grants to GSK, during the Term, an exclusive,
worldwide, sublicenseable, license in the Territory under the Sirna Patents and
the Sirna Know-How, and under Sirna’s rights in the Joint Patents and the Joint
Know-How, whether existing as of the Effective Date or arising thereafter during
the Term, to research, develop and commercialize [***]* and to make, have made
(subject to Sirna’s manufacturing rights set forth in Article 8), use, sell,
offer for sale and import, or incorporate [***]*. [***]*
     (c) [***]* Sirna hereby grants to GSK, during the Term, an exclusive,
worldwide, sublicenseable, license in the Territory under the Sirna Patents and
the Sirna Know-How, and under Sirna’s rights in the Joint Patents and the Joint
Know-How, whether existing as of the Effective Date or arising thereafter during
the Term, to research, develop and commercialize [***]* and to make, have made
(subject to Sirna’s manufacturing rights set forth in Article 8), use, sell,
offer for sale and import, or incorporate [***]*. [***]*
4.2 Sirna hereby grants to GSK during the Term, a worldwide, non-exclusive,
sublicenseable, license in the Territory, to use the Sirna Know-How but only to
the extent specifically pertaining to any [***]* as necessary or useful to
perform the activities and responsibilities allocated to GSK
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              22   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
pursuant to the Programs of Work under the Research Plan, and an exclusive,
sublicenseable, license in the Territory to use the relevant Sirna Know-How and
Joint Know-How but only to the extent specifically pertaining to any [***]* as
necessary for the Development and commercialization of any Lead Compound or
Backup Compounds or other Target Compounds into a Licensed Product under the
terms and conditions of this Agreement.
4.3 Sirna hereby grants to GSK, during the Term, a worldwide, non-exclusive (or
exclusive if possible) and sublicenseable (if possible) sublicense in the
Territory, under any patents or know-how Controlled by Sirna which are now or
which later become after the Effective Date [***]* Controlled by Sirna, to the
extent that any subject matter under such patent or know how [***]* under this
Agreement and is necessary or useful, to perform the activities and
responsibilities allocated to GSK pursuant to the Programs of Work under the
Research Plan, or for the Development of any Lead Compound or Backup Compounds
or other Target Compounds into a Licensed Product, and to make, have made
(subject to Sirna’s manufacturing rights set forth in Article 8), use, sell,
offer for sale and import, or incorporate such Lead Compounds, Backup Compounds
or other Target Compounds into Licensed Products under the terms and conditions
of this Agreement.
4.4 GSK hereby grants to Sirna, during the Term, a worldwide, non-exclusive
license in the Territory, under the GSK Patents and GSK Know-How but only to the
extent [***]* as necessary to perform the activities and responsibilities
allocated to Sirna pursuant to the Programs of Work under the Research Plan or
under this Agreement.
4.5 GSK [***]* sublicense its rights under this Article 4 to any of its
Affiliates [***]*. Sirna shall be entitled to a written copy of the final
sublicense agreement to ensure that GSK will be responsible for the performance,
including all payment obligations of any [***]* under their respective
sub-license agreements with GSK, and to ensure that any such sublicense
agreement reflects the assumption by such [***]* of all other obligations of GSK
under this Agreement.
4.6 During the Research Term, Sirna shall disclose to GSK [***]* the discovery,
research and development of Lead Compounds or Backup Compounds or other Target
Compounds into Licensed Products within a reasonable period of time after
[***]*. Notwithstanding the foregoing, GSK [***]* Sirna shall not be obligated
to [***]* Sirna Patents or Sirna Know-How [***]* except under limited
circumstances relating to the [***]* Sections 8.4 and 8.5.
4.7 To the extent not prohibited under Article 3, Sirna may, independently or
with/for one or more Third Parties, pursue researching, developing, and
commercializing RNAi-based compounds as therapeutics [***]*, without any
restrictions and obligations [***]*. It is understood and agreed by the Parties
that this Agreement does not confer upon Sirna any rights to use or any license
rights under any [***]* and provided hereunder, to research, develop or
commercialize such products independently or with/for any Third Party in such
manner.
4.8 Unless expressly set forth elsewhere in this Agreement, Sirna has no rights
to make, use, sell, offer for sale or otherwise exploit any [***]* and Sirna may
not prevent GSK from making, using,
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              23   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
selling, offering for sale or otherwise exploiting any [***]* in any way that
GSK chooses, unless such activity would constitute infringement of a patent
Controlled by Sirna Covering such [***]*.

5.   Payments and Royalties

5.1 Upfront Payment.
     In consideration for the rights and licenses granted to GSK hereunder, and
in partial consideration for the work to be done by Sirna during the Research
Term, GSK shall make the following payment to Sirna as an upfront payment:
     A one time only cash payment in the total amount of Six Million U.S.
Dollars ($6,000,000), which shall be due and payable within [***]* of GSK’s
receipt of an invoice from Sirna for such payment on or after the Effective
Date.
5.2 [***]*
     (a) In consideration for the [***]* and the rights obtained by GSK as a
result of such [***]* and where the [***]* is not deemed to apply hereunder for
Year One Collaboration Targets, GSK shall pay (in U.S. Dollars) to Sirna (upon
the [***]* set forth below under Section 5.2(a)(i)-(ii)) a [***]* for each
Collaboration Target as follows:
          (i) For each Sirna Target [***]*
          (ii) For each [***]*
     (b) The [***]* shall be payable on a Target-by-Target, rather than Program
by Program, basis, for each Sirna Target and/or Public Domain Target against
which the Target Compound was generated. By way of example but not limitation,
with respect to a Sirna Target Compound against two (2) separate Sirna Targets,
GSK shall be obligated to pay Sirna the corresponding [***]* for each of the two
(2) Sirna Targets (as set forth above) regardless of whether GSK prefers to
[***]* against one or both Targets. Similarly, with respect to a Public Domain
Target Compound against two (2) separate Public Domain Targets, GSK shall be
obligated to pay Sirna the corresponding [***]* for each Public Domain Target
(as set forth above). Likewise, with respect to a Combination Target Compound
against a Sirna Target and a Public Domain Target, GSK shall pay Sirna the
corresponding [***]* for each Sirna Target and the Public Domain Target (as set
forth above). With respect to a Combination Target Compound which targets a GSK
Target, GSK shall pay Sirna the [***]*.
     (c) For the avoidance of doubt, none of the above [***]* shall apply to the
[***]* with respect to (i) any [***]*, or (ii) any [***]* unless and until GSK
progresses [***]* Target
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              24   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Compounds in accordance with Section 3.2(b) for use [***]* against any [***]*
which is [***]*.
     (d) Further, for avoidance of doubt, GSK’s rights pursuant to the [***]*
with respect to a Collaboration Target shall become effective upon the receipt
by Sirna of the applicable up-front and any other portion of the applicable
[***]* which is then due and payable as set forth above under Section [***]*.
The rights acquired by GSK pursuant to the [***]* shall terminate in the event
GSK [***]* as they become due and payable as set forth under Section [***]*
above.
5.3 Milestone Payments
     [***]* For each Program, upon achievement of the following milestone
events, GSK will make the applicable milestone payment described below to Sirna,
within thirty (30) days of receipt of Sirna’s invoice on or after the date
notice is received of the occurrence of such milestone event for such Program.
Except as expressly described in this Section 5.3, the following milestones will
be paid only once for each Program, regardless of the number of Target
Compounds, Lead Compounds, Backup Compounds, or Licensed Products achieving such
milestone events under the Agreement [***]*. For each Program, such milestone
events shall be available for the [***]*. For the purposes of this Article 5,
[***]* for the purposes of milestone payment herein; further, the mere fact that
[***]* a Licensed Product for an indication by itself is [***]* for the purposes
of milestone payment herein. In the event that a Program was initiated hereunder
to generate a Multi-Functional siRNA Compound or Cocktail siRNA Compound or
Combination Target Compound, and GSK decides to pursue [***]* then GSK shall owe
Sirna the [***]* Collaboration Targets been initiated under separate Programs.
[***]*for milestones that are [***]* in the case of any Backup Compounds or
Target Compound or Licensed Product, for any milestone [***]* for a particular
Collaboration Target.
     [***]*
     (b) In the event that Sirna acquires the rights to progress the development
of a Collaboration Compound hereunder pursuant to Section [***]*, and GSK
subsequently [***]* develop and commercialize such Collaboration Compound as a
Licensed Product, then the milestone payments for milestone events yet to be
attained by GSK after [***]* shall be made by [***]* at the rate of [***]* of
the amount [***]*. To the extent that any of the milestone events [***]* have
already been achieved during the [***]* commencing after Sirna acquires
exclusive rights to progress the Collaboration Compound under Section [***]* but
ending at the time GSK [***]* then [***]* that would have been payable in
respect of those milestones during such interim period that have already been
achieved
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              25   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
5.4 Royalties
Royalty Payments to Sirna. Subject always to the other provisions of this
Section 5.4, GSK shall pay to Sirna royalties as follows:
5.4.1 Royalty Payments.
(a) GSK shall pay Sirna a royalty on the annual Net Sales of each Licensed
Product by GSK, its Affiliates or Third Party Sublicensees in the Territory
according to the following schedule:
(i) for that portion of such annual Net Sales of a Licensed Product which [***]*
GSK shall pay to Sirna a royalty rate
of [***]*;
(ii) for that portion of such annual Net Sales of a Licensed Product which
[***]* GSK shall pay to Sirna a royalty rate of [***]*.
[***]*
(i) Notwithstanding any other provision of this Agreement, or any interpretation
to the contrary, the royalty obligation [***]* wherein there is [***]* described
below in subpart [***]* in the country of sale and at the time of sale which
Covers the Licensed Product being sold. However, the royalty obligation from GSK
to Sirna shall [***]* described [***]* in the country of sale.
(ii) Subject always to the other provisions of this Section 5.4, the royalty
payable by GSK to Sirna shall be [***]* wherein the royalty payable shall be for
the [***]* which is applicable at the relevant time of sale in the relevant
country of sale:

  A.   The royalties shown in Section 5.4 are [***]* at the time and in the
country of sale, there is [***]* that Covers the [***]* of the Licensed Product
being sold. [***]* As used in this Section 5.4, a [***]* claim of a patent or
patent application means a patent claim which recites [***]* or recites [***]*
an siRNA which has [***]* Collaboration Target.     B.   The royalties shown in
Section 5.4 are payable [***]* at the time and in the country of sale, there is
[***]*, but there is a [***]* of [***]* that Covers the [***]* of the Licensed
Product, or there is [***]* of a [***]* that Covers an approved [***]*.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              26   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

  C.   The royalties shown in Section 5.4 are payable [***]* at the time and in
the country of sale, there is [***]* Covering a [***]* or there is [***]* of the
types described above, but there is [***]* within the [***]* in the country of
sale and at the time of sale that Covers an approved [***]* Licensed Product
being sold.

As used in this Section 5.4, an [***]* shall mean a [***]* for which the selling
Party hereunder has obtained Marketing Approval from the appropriate Regulatory
Authority in such country and which is expressly recited in a claim of a patent
or which can reasonably be construed under U.S. Patent law as being [***]*.
          5.4.2 Period of Royalty Obligation. Subject always to the other
provisions of this Section 5.4 and to Section 5.5, for each Licensed Product,
the royalty obligation shall be applicable under this Section 5.4 and 5.5 below,
on a country-by-country basis in the Territory, for a period beginning on the
date of First Commercial Sale of such Licensed Product in such country until the
date that is the later of (a) ten (10) years from the date of such First
Commercial Sale of such Licensed Product or (b) the expiration of the last to
expire Valid Claim within a Sirna Patent which Covers the [***]* Licensed
Product or the [***]* the Licensed Product, being sold.
          5.4.3 [***]*
                    (a) [***]* Sirna’s technology platform as contemplated under
this Agreement for the conduct of the Programs of Work for all Collaboration
Targets hereunder. Sirna and GSK shall [***]* with respect to any Target
Compound, Lead Compound, Backup Compound or Licensed Product hereunder, if such
[***]* and a license grant under such [***]* provides a [***]* hereunder to GSK
with respect to [***]* and Controlled by Sirna which [***]* Covers the
commercialization of any of the Target Compounds, Lead Compounds or Licensed
Products.
                    (b) In addition, [***]* the development and
commercialization of Licensed Products to be sold by Sirna, in all scenarios
under Section 3.5 or otherwise under this Agreement wherein Sirna [***]* Such
[***]* in accordance with the provisions of the applicable [***]* any other
payments that are otherwise due to GSK under Section [***]*, an amount equal to
[***]* of royalties [***]* in the event that any Target Compound, Lead Compound,
Backup Compound or Licensed Product is Covered [***]* by any patent, trade
secret, or other legally-protectable know-how or proprietary information,
pertaining to [***]* successfully commercialize the Licensed Product. [***]*.
                    (c) [***]* Lead Compound, Backup Compounds, Target Compound
or Licensed Product is Covered [***]* by any patent, trade secret, or other
legally-protectable know-how or proprietary information, pertaining to [***]*
necessary to overcome [***]* successfully commercialize the Licensed Product.
[***]* The Parties will cooperate in all respects with one another in assessing
the need for and concluding any[***]*, through the JSC via the IP Subcommittee,
or through the Alliance Managers if the JSC no longer exists. In the event of
any
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              27   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
[***]* Parties as to whether any such [***]* the Parties shall [***]* Executives
at GSK and Sirna in the manner described in Article 2. In the event that [***]*
after a period of [***]* the Parties shall [***]* a mutually-agreeable [***]*.
If [***]* the Development of the Licensed Product, then the
commercially-reasonable [***]*. If the [***]* Third Party license is necessary,
then the costs of the license shall be [***]*. If, in the event of such a [***]*
Third Party license is not necessary, then the [***]*. Notwithstanding the
foregoing, the Party conducting Development may, at their sole discretion,
conduct [***]* sharing discussions without effect on royalty sharing
discussions.
5.5 [***]*
     (a) In (i) any scenario wherein [***]* Development or commercialization of
any Lead Compound, Backup Compound or other Target Compound and, [***]* GSK
agrees to [***]* continue such development activities pursuant to Section
[***]*, or (ii) any of the other scenarios under this Agreement that would
result in [***]* the final development and commercialization of a Licensed
Product, [***]* royalty payments as set forth in this Section [***]*, as
applicable below, worldwide, provided however [***]* any royalty payments in the
event [***]* such Lead Compound, Backup Compound or other Target Compound as
provided for under Section [***]*.
     (b) Royalties shall be payable [***]* in the event that any of the
scenarios described above in Section 5.5(a) occur, and in accordance with the
following:
(i) If the applicable scenario occurs anytime prior to initiation of [***]* a
royalty of [***]* of Net Sales of a Licensed Product.
(ii) If the applicable scenario occurs after initiation of [***]* a royalty of
[***]* of Net Sales of a Licensed Product.
(iii) If the applicable scenario occurs after initiation of [***]* a royalty of
[***]* of Net Sales of a Licensed Product.
(iv) The royalties set forth in subparagraphs (i) – (iii) of this Section 5.5(b)
shall be payable for each such Lead Compound, Backup Compound, or other Target
Compound for which any of the relevant scenarios described above in
Section 5.5(a) occurs.
Royalties owed [***]* other than as set forth above under Section 5.4.3(b), and
shall be payable during the period commencing upon the Date of First Commercial
Sale [***]* anywhere in the Territory and thereafter until the royalty payment
term set forth in Section 5.4.2 above.

5.6   Mechanism of payment

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              28   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
     (a) Any royalty payments due under this Agreement will be calculated and
reported for each calendar quarter, and will be paid within thirty (30) days of
the end of each quarter. All payments other than royalty payments will be paid
within thirty (30) days of becoming due.
     (b) Each royalty payment will be accompanied by a report setting forth Net
Sales in major markets and the exchange rate used on royalty payable. The report
will include additional details and specific information relating to the basis
for the determination of Net Sales in accordance with GSK’s then applicable
practice and procedure; the report will express the value of all sales in U.S.
dollars.
     (c) Each party will keep records relating to the sale or transfer of
Licensed Products in sufficient detail to allow each Party to confirm that
royalty payments due under the Agreement are accurate.
     (d) All payments due under this Agreement will be paid in U.S. dollars. In
determining the value of Net Sales in U.S. dollars, the Parties will use the
monthly average rate of exchange over the calendar quarter in which Net Sales
are recognized and reported by each Party’s financial accounting reporting
systems in accordance with International Financial Reporting Standards
consistently applied. All payments will be made by wire transfer to a bank and
account designated in writing by the payee.
     (e) Upon at least thirty (30) days’ prior written notice, each Party will
have the right to have an independent certified public accountant inspect the
records of the other Party, its Affiliates and Third Party Licensees, no more
than once per fiscal year, during usual business hours, for the sole purpose of
and only to the extent necessary to verify the completeness and accuracy of
royalty payments that are made and in the case of GSK the COGS that are payable
to Sirna under this Agreement during the five (5) year period preceding the date
of the notice. The notice must identify the period of time subject to
inspection; records from a period of time already subject to an inspection
pursuant to this section may not be inspected again. The accountant must not
disclose to the auditing party any information other than information relating
to completeness and accuracy of payments. Each Party will be responsible for the
cost of any such inspection and audit by an independent accounting firm on
behalf of such Party, unless such inspection and audit discloses for any
calendar quarter examined that there will have been a discrepancy of greater
than five percent (5%) between the amounts reported by the other Party to be
payable hereunder and the amounts actually paid by the other Party with respect
to such calendar quarter, in which case the other Party will be responsible for
the payment of the entire cost of such inspection and audit. Each Party and its
independent accounting firm agree to hold confidential all information
concerning such payments and reports and all information obtained from the other
Party, or any Affiliate or Third Party Licensee thereof in the course of any
inspection or audit hereunder, except to the extent that it is necessary for
such Party to disclose such information in order to enforce its rights under
this Agreement or if required by law or any governmental authority (including,
without limitation, any stock exchange upon which such Party’s shares or other
securities may be traded); provided, however, if such Party shall be required by
law to disclose any such Confidential Information to any other person, such
Party will give prompt notice thereof to the other Party and cooperate in all
reasonable respects relating to the other Party’s efforts to impose upon any
person entitled to obtain such Confidential Information such obligations of
confidentiality as may be lawfully available.

              29   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
(f) Any tax paid or required to be withheld by GSK for the benefit of Sirna on
account of any royalties or other payments payable to Sirna under this Agreement
[***]*. GSK shall secure and send to Sirna proof of any such taxes withheld and
paid by GSK for the benefit of Sirna, and shall, at Sirna’s request, provide
reasonable assistance to Sirna in recovering such taxes.
(g) For purposes of receiving payments from GSK hereunder, Sirna will send
invoices to GSK at the following address (or such other address as GSK may
designate in writing to Sirna):
          [***]*

6.   Term and Termination

6.1 This Agreement is effective as of the Effective Date and will continue on a
country-by country basis until the later of a) ten (10) years after the Launch
of a Licensed Product in such country in the Territory; or b) the date in such
country that a Sirna Patent no longer includes a Valid Claim which Covers a
Licensed Product. At the end of the period described in the immediately
preceding sentence (the “Term”) in each country, GSK will have a fully paid-up,
worldwide, exclusive and sublicenseable license to exercise in such country the
rights conferred in Article 4 and without further obligation to Sirna, except
for those obligations set forth in the sections that are stated to survive the
expiration or termination of this Agreement.
6.2 Each Party may terminate this Agreement in its entirety upon written notice
to the other Party if any of the following occurs:
          a) the other Party files a petition in bankruptcy or if the other
Party is served with an involuntary petition in bankruptcy and the involuntary
petition is not dismissed within ninety (90) days; or
          b) the other Party is in material breach of this Agreement and fails
to cure the breach within sixty (60) days after receipt of a written notice
describing with particularity and detail the nature of the alleged breach from
the non-breaching Party.
     In addition, upon the occurrence of a material breach of this Agreement by
either Party under this Section 6.2 which is not cured within the applicable
sixty (60) day cure period as described in clause (b) above, the non-breaching
Party shall have the right, exercisable in its discretion by giving written
notice to the breaching Party, to terminate all of the licenses and rights
granted by the non-breaching Party to the breaching Party hereunder; and in such
case, the non-breaching Party shall retain all of the licenses and other rights
granted to the non-breaching Party hereunder, subject to the applicable
financial and other obligations with respect to such licenses and other rights,
as set forth in this Agreement.
6.3 [***]* with respect to any Program of Work with respect to any Collaboration
Target or the Development with respect to any Target Compound or Licensed
Product hereunder, for [***]* Termination [***]* will extinguish GSK’s (or
Sirna’s, if applicable) obligation to make any
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              30   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
payment under Section 5 with respect to any event that does not occur [***]*
with respect to the terminated subject matter hereof, and any such termination
under this Section 6.3(a) shall be at [***]* with respect to the terminated
subject matter [***]* which is already due and accrued as of the effective date
of any such termination, and shall be without prejudice or adverse affect upon
GSK’s other rights and licenses hereunder. For clarity, in the event that [***]*
a particular Lead Compound, Backup Compounds, Target Compound or Licensed
Product pursuant to Section 3, [***]* terminate its obligations with respect to
such [***]* Target Compound on a Target Compound-by-Target Compound basis
without terminating the entire Agreement.
     (b) [***]* with respect to one or more particular Programs or Lead
Compounds and the related Backup Compounds, Target Compounds or Licensed
Products with respect to the relevant Collaboration Targets, in the event that
[***]* its Scientifically and Commercially Reasonable and Diligent Efforts as
required hereunder [***]*, that such Program(s) or Target Compounds or Licensed
Product(s) [***]* Development or commercialization by [***]*. Any such
termination [***]* this Section 6.3(b) shall be effective immediately upon the
receipt by [***]* of written notice, and shall be at no further cost or
additional liability or obligation of any kind whatsoever to [***]* with respect
to the [***]* subject matter, save for any cost or liability which is already
due and accrued as of the effective date of any such termination, and shall be
without prejudice or adverse affect upon [***]* hereunder.
     (c) [***]*
6.4 Sections [***]* shall survive the expiration or termination of this
Agreement for any reason, in accordance with their respective terms and
conditions, and for the duration stated, and where no duration is stated, shall
survive indefinitely (except to the extent otherwise stated herein).
6.5 Promptly after termination of this Agreement pursuant to Section 6.2, 6.3 or
6.8, each Party will at the request of the other Party return or destroy any
Confidential Information or Sirna Know-How or GSK Know-How provided or disclosed
by a Party to the other Party, respectively, in the accordance with that Party’s
instructions, except that one copy may be retained for archival purposes.
6.6 The termination or expiration of this Agreement, in whole or in part, will
be without prejudice to (a) the right of the Sirna (or the right of GSK, as
applicable) to receive all amounts due and accrued hereunder under Article 5
prior to the effective date of such termination or expiration and (b) any other
remedies as may now or hereafter be available to any Party, whether under this
Agreement or otherwise.
6.7 (a) If this Agreement [***]* GSK (or Sirna, [***]*), its Affiliates and
Third Party Licensees will (A) [***]* the relevant Lead Compounds, Backup
Compounds, Target Compounds and Licensed Products (provided, however, if [***]*
pursuant to Section [***]* for [***]* GSK) is not in material breach of any
undisputed payment obligation hereunder, [***]* as applicable pursuant to
Section [***]* GSK), its Affiliates and Third Party Licensees will have the
right to [***]* not to exceed [***]* any and all Licensed Products in their
[***]* under Section [***]* in
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              31   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
connection therewith (subject to the payment of royalties and other
consideration to [***]* pursuant to Article 5 as if this Agreement [***]*,
(B) immediately (i) [***]* as applicable pursuant to Section 3.5 for a [***]*
Confidential Information in connection with the manufacture, use and sale of the
relevant Lead Compounds, Backup Compounds, Target Compounds and Licensed
Products and (ii) [***]* in connection with the manufacture, use and sale of the
relevant Lead Compounds, Backup Compounds, Target Compounds and Licensed
Products, except to the extent reasonably necessary to exercise the rights in
clause (A) above, and (C) assign or transfer to [***]* pursuant to Section 3.5)
all marketing and other approvals relating to the relevant Target Compounds,
Lead Compounds, Backup Compounds and Licensed Products, and all of [***]* as
applicable pursuant to Section 3.5) right, title and interest in and to such
approvals.
     (b) In the case of any [***]* then (1) any license granted [***]*
pertaining to the relevant Collaboration Targets, Leads, Target Compounds, Lead
Compounds and Licensed Products shall [***]* (2) GSK shall [***]*with respect to
the affected Collaboration Targets (but only for a termination of one or more
Programs), Leads, Target Compounds, Lead Compounds and Licensed Products,
(3) Sirna shall [***]* Leads, Target Compounds, Lead Compounds and Licensed
Products Target Compounds [***]* in accordance with the provisions of
Section 3.5 hereof, and (4) Sirna shall [***]* develop and commercialize in the
[***]* relevant Target Compounds, Lead Compounds and Licensed Products, subject
to [***]* described in Section [***]* Sirna, its Affiliate or Third Party
sublicensee of any Target Compounds, Lead Compounds or Licensed Products in the
[***]* Sirna shall [***]* (x) if the [***]* pursuant to Section [***]* or (y) in
the event the [***]* pursuant to Section [***]* or [***]* pursuant to Section
[***]* occurs at any time prior to the commencement of the [***]* involving a
Lead Compound, Target Compound or Licensed Product under the applicable Program.
6.8 [***]*
          (a) [***]* In the event that [***]* as required hereunder (which
[***]* provided in Section [***]* hereof) for a particular Program prior to the
[***]* Program, as mutually agreed by the Parties or as finally determined
[***]* in accordance with Section [***]* hereof, then the exclusive, worldwide,
fully sublicenseable, license granted [***]* as provided in Section [***]* and
the exclusive (or non-exclusive) sublicenseable license granted under [***]* all
the relevant [***]* Program shall automatically become [***]* Target Compounds,
Backup Compounds and Licensed Products and for use with the relevant
Collaboration Target for development and commercialization into Licensed
Products [***]*. For all cases wherein [***]* Collaboration Target prior to such
[***]*: (i) such [***]* subject to Section [***]*; (ii) [***]* or (iii) [***]*.
In the alternative, [***]* at its sole discretion, to [***]* have such rights
and remedies as may be provided herein or under applicable law. During the
pendency of any [***]* relating to any such [***]* otherwise required to be
[***]* hereunder shall be [***]* in accordance with the [***]* as may be
mutually agreed by the Parties. If the [***]* under this Section 6.8(a) occurs
prior to the [***]* Collaboration Compounds identified under such Program as of
the date of [***]*to provide [***]* chemical samples of such Collaboration
Compounds. If [***]* this Section 6.8(a) occurs after the identification of a
[***]* for such Program, then the [***]* license described in this paragraph
shall apply to all Target Compounds generated under such Program, and [***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              32   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
obligated to promptly transfer and provide to [***]* chemical samples of all
such Target Compounds, provided that [***]*.
          (b) [***]* In the event that [***]* as required hereunder (which
[***]* provided in Section 6.2(b) hereof) for a particular Program, as mutually
agreed by the Parties or as finally determined [***]* in accordance with Section
[***]* hereof, then subject to the terms and conditions set forth below, the
[***]* provided in Article [***]* under such Program shall automatically
[***]*to any [***]* necessary for [***]* develop and commercialize [***]* such
Leads, Target Compounds, Lead Compound and/or Licensed Products and for use with
the relevant Collaboration Target for development and commercialization into
Licensed Products [***]*, and only for the [***]* the time of such [***]*, or,
in the alternative, [***]* the Program and thereupon [***]* as may be provided
herein or under applicable law. During the pendency of any [***]*hereunder shall
be held [***]* in accordance with the [***]* mutually agreed upon by the
Parties. In the event that such a [***]* occurs after the initiation of the
[***]* involving a Lead Compound under the Program, then [***]* Licensed
Products (as set forth in Section 5.5) for all sales by [***]*. [***]*.

7.   Maintenance, Reporting, and Ownership of Data

7.1 At least once [***]*, or as frequently as the JSC may otherwise reasonably
determine, each Party will provide to the other Party written reports setting
forth a summary and interpretation of all data and results arising during and
pursuant to the Research Collaboration. The report will contain such other
information as reasonably determined by the JSC.
7.2 On the request of one Party, the other Party will provide within [***]* of
termination of the Agreement a final written report setting forth a summary and
interpretation of all data and results arising during and pursuant to all the
Programs under this Agreement.
7.3 The Parties will create and maintain complete and accurate written records
of all data and results arising under this Agreement. Each Party will make such
records available to the other Party for inspection and copying [***]* during
regular business hours on reasonable advance notice.
7.4 Representatives of each Party may, on reasonable notice and at times
reasonably acceptable to the other Party, visit for any purpose determined by
the JSC the other Party’s facilities where the activities under this Agreement
are being conducted.
7.5 GSK has a secure information technology exchange system for the electronic
exchange of data and results between GSK and its research partners. The Parties
will implement and use the GSK secure information technology exchange system
during the Research Collaboration in accordance with a procedure to be
determined by the Joint Steering Committee. Each Party will bear its own costs
and expenses with respect to the setting up, use and maintenance of the system.
7.6 Sirna will own solely and exclusively all data, results and know-how that
Sirna generates alone or which is generated jointly with GSK by the Parties
pursuant to this Agreement pertaining
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              33   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
specifically to the synthesis, discovery, or manufacture of siRNAs in connection
with the use of Sirna’s proprietary technology and methodology (“RNAi Data”) and
will grant to GSK a non-exclusive, sublicenseable right to use such RNAi Data in
the Respiratory Field [***]* during the Term of this Agreement. Sirna will have
the right to use the RNAi Data in support of regulatory filings and filing
patent applications and for other purposes. In addition, Sirna will have the
right to [***]* under this Agreement in connection with the exercise of rights
and licenses granted to Sirna under this Agreement. Subject always to the
licenses and other rights granted to GSK and the covenants and other applicable
restrictions under this Agreement, (i) with respect to [***]*, Sirna shall have
the right to [***]* to process development, analytical development,
manufacturing, and safety (and any other regulatory purposes with the prior
consent of GSK, such consent not to be unreasonably withheld) and in connection
with filing and prosecuting Sirna Patents, and (ii) with respect to any data and
results generated solely hereunder by Sirna [***]*, Sirna shall have the right
to use such data and results in connection with the filing and prosecution of
patent applications or patents Controlled by Sirna.
7.7 GSK will own solely and exclusively all data, results and know-how that GSK
generates alone or which is generated jointly with Sirna pertaining specifically
to [***]* and will grant to Sirna a non-exclusive, sublicenseable right to use
such GSK Know-How and Joint Know-How [***]*. Sirna will have a right to use, for
the purpose of conducting research pursuant to this Agreement, any GSK Know-How
or Joint Know-How relating to [***]*. GSK will have the right to use such GSK
Know-How and Joint Know-How for any purpose, including, without limitation, in
support of regulatory filings and filing patent applications and for other
purposes.
7.8 GSK will have the exclusive right to submit to and prosecute before
Regulatory Authorities any matter with respect to Lead Compounds, Target
Compounds or Licensed Products in the Field, except in cases where Sirna
acquires the exclusive rights to pursue the development and commercialization
thereof in accordance with Section 3.5 hereof, in which cases Sirna will have
such exclusive right.
7.9 Regulatory Data Protection
(a) To the extent required by law or permitted by law, the Parties will use
commercially reasonable efforts to promptly, accurately and completely list,
with the applicable Regulatory Authorities during the Term of this Agreement all
applicable Sirna Patents or GSK Patents for any Licensed Product that the
Parties intend to, or have begun to commercialize, and that have become the
subject of a marketing application submitted to FDA, such listings to include
all so called “Orange Book” listings required under the Hatch-Waxman Act
(regardless of which Party is the sponsor of record of the NDA at such time) and
all so called “Patent Register” listings as required in Canada.
(b) In connection with such listings, the Parties will evaluate and identify all
applicable Sirna Patents and GSK Patents. Where GSK has initiated Development
for a Target Compound that has or will become the subject of a marketing
application submitted to FDA, GSK will retain final
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              34   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
decision-making authority as to the listing of all applicable patents for any
Licensed Product, regardless of which Party owns such patent.
7.10 Each Party will make its employees and others working on its behalf
reasonably available to consult with the other Party and with any Regulatory
Authority on any issue arising under this Agreement at the expense of the
requesting Party.

8.   Manufacturing

8.1 Sirna or one of its Affiliates shall have the obligation to manufacture and
supply all requirements for research grade siRNA supply without additional
charge to GSK, as set forth in Section 3.3(c) during the Research Term and as
specified in the Program of Work and Research Plan.
8.2 Sirna or one of its Affiliates shall have the obligation to manufacture and
supply all Lead Compounds, Back-Up Compounds, and other Target Compounds,
arising hereunder, for all requirements for IND enabling studies and Phase I and
Phase II trials, in accordance with the terms and conditions set forth in a
separate Manufacturing and Supply Agreement including a Quality Agreement to be
negotiated by the Parties, [***]* by GSK for Development, with respect to the
quantity, quality, capacity, and delivery timelines for any such Target
Compound. In the Manufacturing and Supply Agreement, GSK will be obligated to
pay COGS plus [***]* for any active pharmaceutical ingredient.
8.3 In the event that [***]* manufacture all of GSK’s requirements for IND
enabling studies and Phase I and Phase II trials, to all of GSK’s
specifications, criteria and delivery timelines for the siRNA component [***]*.
If (a) Sirna and its Affiliates [***]* any siRNA component of the Lead Compound,
or Backup Compounds in accordance with this Article 8, [***]* or (b) Sirna
notifies GSK that [***]* such siRNA component hereunder, [***]* manufacture the
siRNA component [***]* under this Article 8. Sirna will make reasonable diligent
efforts to cooperate with GSK at GSK’s expense as reasonably necessary to enable
[***]* manufacture the siRNA component. On GSK’s request, [***]* that is
reasonably necessary for [***]* manufacture the siRNA component and, if not
already conveyed [***]* such rights as are required solely for the purpose of
enabling [***]* manufacture or have manufactured the siRNA component.
8.4 [***]* manufacturing rights for Phase III and commercial manufacturing.
[***]* capabilities and expertise and infrastructure, and shall offer [***]*
manufacture and supply to GSK (or its designee) all active pharmaceutical
ingredient (that is, all siRNA component(s), as distinct from finished product)
of all Lead Compounds and Backup Compounds for all Phase III Development needs
and beyond, under the terms of a separate Manufacturing and Supply Agreement
including a Quality Agreement (such Supply Agreement to be distinct from the
Supply Agreement referenced in Section 8.1) to be negotiated in good faith
between the Parties on commercially-reasonable terms prior to the start of the
first Phase III clinical trial of any Lead Compound or Backup Compounds, and
containing usual and customary terms in manufacturing and supply agreements.
[***]* Sirna or its Affiliate [***]* to provide Phase III Lead Compound
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              35   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
requirements, the Parties will meet no later than [***]* prior to the start of
any manufacture of Phase III trial materials to discuss the terms of an
additional Manufacturing and Supply Agreement. In the Manufacturing and Supply
Agreement, GSK will be obligated to pay COGS plus [***]* for any active
pharmaceutical ingredient.
8.5 [***]* requirements for Phase III and commercial manufacturing of the Lead
Compound, Backup Compounds or Licensed Product. Sirna agrees to provide [***]*
manufacturing of the Target Compound, Such [***]* shall include but not be
limited to (i) [***]* (ii) providing consulting or engineering assistance, on a
full-time-equivalent basis to be negotiated, [***]* acceptable process yield and
quality on a similar scale and/or (iii) at GSK’s request, entering into a [***]*
mutually agreed by the Parties to facilitate manufacture of the Target Compounds
[***]*.
8.6 As a condition of any disclosure of [***]* relating to manufacture of Target
Compound [***]* must agree to be bound by an agreement obligating it to maintain
the know how in confidence under substantially the same terms as those set forth
in Article 10, and Sirna must have the ability to review and give consent to the
disclosure, such consent not to be unreasonably withheld.
8.7 For any supply of Target Compounds [***]* agrees to use only suppliers which
have been approved by [***]* and to utilize [***]* where such use would improve
quality and/or reduce costs for the Target Compounds development, manufacture or
supply.
8.8 Sirna agrees to supply GSK with small-scale research reagent grade Target
Compounds at COGS plus [***]* for GSK’s [***]* activities (outside the Program
of Work) in accordance with the terms and condition of this Agreement, based on
a written request from GSK.

9.   INTELLECTUAL PROPERTY

9.1 Ownership of inventions made under this Agreement, whether or not
patentable, will be determined by inventorship according to U.S. patent law For
the avoidance of doubt, inventions conceived by Sirna employees will be owned by
Sirna and inventions conceived by GSK employees will be owned by GSK, subject to
all the applicable license provisions under Article 4 and all other applicable
provisions of this Agreement, and inventions conceived jointly by employees of
both Parties will be owned jointly by the Parties, subject to the applicable
provisions of Article 7 of this Agreement. Notwithstanding the foregoing, Sirna
will own solely and exclusively all inventions Sirna conceives alone or jointly
with GSK specifically relating to the synthesis, discovery, or manufacture of
siRNAs in connection with Sirna’s proprietary technology platform (“RNAi
Inventions”) and will grant to GSK a non-exclusive, sublicenseable license in
the Territory to use such RNAi Inventions in the [***]* during the Term of this
Agreement.
9.2 Sirna will be responsible for filing, prosecuting and maintaining (for the
purposes of this Article 9, all these activities will be referred to as
“Prosecuting”) the Sirna Patents, any other patent or application it owns that
Cover Collaboration Compounds, Leads, Lead Compounds, Licensed Products, or
methods of use or methods of manufacturing the same, and the Joint Patents,
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              36   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
until such time as GSK progresses a Lead Compound or other Target Compound
hereunder into [***]* shall assume from that point forward the responsibility
[***]* for Prosecuting all such patents and applications, to the extent such
patents Cover a Lead Compound being progressed into Development by GSK. The
Parties shall consider filing [***]* wherever possible, to enable [***]* the
Prosecution of Sirna Patent claims which Cover Lead Compounds being progressed
into Development by GSK. Notwithstanding the foregoing, if such patents or
patent applications Cover subject matter [***]* under this Agreement then, Sirna
[***]* Prosecuting all such patents under the same terms set forth under this
Section 9.2 of the Agreement. If any such patent or patent application is
amended so as to cease to Cover Leads, Lead Compounds, Licensed Products, or
methods of use or methods of manufacturing the same then [***]*.
9.3 While Sirna is responsible for Prosecuting the Sirna Patents, Sirna will
consult with GSK prior to filing any document, including for the avoidance of
doubt, any new application or specification for a Sirna Patent or a Joint Patent
arising during and pursuant to the Research Collaboration, or any office action
response or making any payment in connection with the Prosecution sufficiently
in advance to enable GSK to comment on the document or payment. Sirna will
consult with GSK prior to filing any foreign patent applications claiming
priority to a Sirna Patent or Joint Patent that Covers Leads, Lead Compounds,
Licensed Products, or methods of use or methods of manufacturing the same, in
relation to the countries in which such foreign patent applications will be
filed. [***]* Sirna will provide to GSK copies of any documents it receives in
connection with the Prosecution, and will inform GSK of its progress [***]*. The
Parties will cooperate fully in the Prosecution, particularly as to executing
all papers relevant to it.
9.4 In the event that Sirna elects not to prosecute in any country any Joint
Patent or any Sirna Patent that Covers Leads, Lead Compounds, Licensed Products,
or methods of manufacturing the same, Sirna will give GSK where possible [***]*
notice before any relevant deadline and provide to GSK all information
reasonably relating to such patent or application. GSK will have the right to
prosecute such patent or application at its own expense.
9.5 In the event that GSK elects not to prosecute in any country any patent or
application for which GSK has assumed from Sirna the responsibility for
Prosecuting under Section 9.2, then Sirna will have the right to prosecute such
patent or application at its own expense.
9.6
     a. Sirna will have the first right, but not the obligation, to defend
[***]* Leads, Lead Compounds, Licensed Products or methods of use or methods of
manufacturing the same, against any allegations of invalidity, unenforceability
or any allegations in relation to incorrect inventorship or ownership including,
without limitation, any oppositions, revocation actions or interferences brought
in relation to such patents or patent applications [***]*. Sirna will consult
with GSK prior to filing any document, or any response or making any payment in
connection with the defense of such patents or patent applications sufficiently
in advance to enable GSK to comment on the document or payment. [***]* Sirna
will provide to GSK copies of any documents it receives in connection with the
defense of such patents or patent applications, and will inform
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              37   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
GSK of its progress. GSK shall reimburse Sirna for 50% of all costs in relation
to the defense of such patents incurred after the Effective Date of this
Agreement. The Parties will cooperate fully in the defense of such patents or
patent applications, particularly as to executing all papers relevant to it.
     (b) From such time as GSK progresses a Lead Compound hereunder into
Development, GSK shall assume the responsibility (including 100% of all relevant
costs) for defending all patents and applications for which GSK has assumed
responsibility for Prosecution under Section 9.2 above.
9.7 In the event that a Party elects not to defend in any country any Joint
Patent or any Sirna Patent that Covers Leads, Lead Compounds, Licensed Products,
or methods of manufacturing the same, such Party shall provide the other Party,
where possible at least [***]* notice before any relevant deadline and provide
to the other Party all information reasonably relating to such patent or
application and the defense thereof. The other Party will have the right to
prosecute and defend such patent or application at its own expense, and should
it do so the declining party shall grant to the Party assuming such
responsibility an exclusive license in such country to make, use, sell, and
offer for sale the invention claimed therein for the term of this Agreement with
no restrictions as to sub-licensing, subject to any royalty or other financial
obligations applicable under Article 5. Such a license will be in the Field as
to any patent that Sirna solely owns and without any Field limitation as to any
patent that the Parties jointly own.
Infringement by Third Parties
9.8 The Parties will promptly notify each other of any actual or threatened
infringement of any patents that the Parties jointly own or any patents that
Cover Licensed Products, Lead Compounds, or their use or manufacture, and will
provide to each other any evidence of such infringement.
9.9 GSK will have the first right to bring and control, at its expense, any
proceeding before any government or private tribunal (“Infringement Action”) to
remedy the infringement of and to defend against any counterclaim for invalidity
of a) any patent which Covers Licensed Products or Lead Compounds; and b) any
patent which GSK owns jointly with Sirna. Sirna will have the right, at its own
expense and by counsel of its choice, to be represented in any such action.
9.10 Sirna will have the first right to bring and control, at its expense, any
Infringement Action to remedy the infringement of and to defend against any
counterclaim for invalidity of any patent that GSK does not have the first right
to enforce under Section 9.9. GSK will have the right, at its own expense and by
counsel of its choice, to be represented in any such action.
9.11 If, within six (6) months following the notice of infringement pursuant to
Section 9.8 or ten (10) days before the time limit for filing of an Infringement
Action, whichever comes first, a Party has not reached an agreement with or
filed an Infringement Action against the infringer, the other Party will have
the right to bring and control, at its expense, any such action.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              38   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
9.12 The Parties will first deduct their expenses from any recovery realized as
a result of an Infringement Action and then pay to Sirna an amount equal to the
royalties that would be due to Sirna had infringing sales been Net Sales. The
Parties will share the remainder of the recovery such that the Party bringing
the Infringement Action receives [***]* of the remainder of the recovery and the
other Party receives [***]* of the remainder of the recovery. In event that the
Parties jointly bring an Infringement Action, they will share any recovery
according to a formula they will develop by mutual agreement.
Infringement of Third-Party Rights
9.13 The Parties will promptly notify each other of any allegation of a Third
Party that any activity pursuant to this Agreement infringes or may infringe or
misappropriates or may misappropriate the intellectual property rights of any
Third Party.
9.14 In any allegation that the Development, manufacture, or sale of Licensed
Products by GSK or its Affiliate or Third Party Licensee would infringe or
misappropriate an intellectual property right of a Third Party, GSK will have
the first right to control, at its expense, the defense of any claim involving
such allegation. As to all other allegations, Sirna will have the first right to
control, at its expense, the defense of any claim involving such allegations. In
each case, the other Party will have the right, at its own expense and by
counsel of its own choice, to be represented in connection with the defense of
any such claim.
9.15 To the extent such allegations of infringement involve a patent that
allegedly Covers a Lead, Lead Compound, Backup Compounds, Lead Compound, or
Licensed Product, or the use of any such Compound, or a misappropriation by
Sirna of any technology relating to such Compounds or any technology used or
practiced by Sirna under the Research Plan in order to design, generate, or
optimize any siRNA Leads or other Compounds, Sirna and GSK shall be jointly
responsible for (a) satisfying all resulting claims, demands and payments
required by a final court order or settlement agreement or other legal or
administrative proceeding to be paid by GSK or Sirna resulting from a Third
Party claim of infringement or misappropriation of intellectual property rights;
and (b) all reasonable expenses incurred by GSK and Sirna, including reasonable
attorneys fees, in defending against the claim.
9.16 The Parties will cooperate in all respects with one another in prosecuting
or defending any action pursuant to this section.
9.17 Neither Party may settle any action under this Article 9 without the
consent of the other Party, such consent not to be unreasonably withheld.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              39   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
10. Confidentiality and Publication
10.1 During the Term and for the five (5) years thereafter each Party will not
disclose or use any Confidential Information unless allowed to do so under this
Agreement. Each Party will promptly notify the other on discovering any
unauthorized disclosure or use of Confidential Information.
10.2 The obligations of non-disclosure and non-use contained in this section
will not apply to the extent that the Party receiving the Confidential
Information can establish that

  a)   the information is in the public domain, or after the Effective Date
enters into the public domain through no breach of this Agreement;     b)   the
Party knew the information before receiving it from the disclosing Party;     c)
  the Party received the information from a Third Party not bound to the
disclosing Party by any obligation of non-disclosure;     d)   the Party
independently develops the information without reference to or use of any
Confidential Information disclosed hereunder by the other Party; and     e)  
the Party is required to disclose the information by law, court order, or
applicable regulations, provided that Party i) as soon as practical before the
disclosure, notifies the other Party; and ii) identifies the Confidential
Information so required thereby, so that the disclosing Party may seek an
appropriate protective order or other remedy with respect to narrowing the scope
of such requirement and/or waive receiving Party’s compliance with the
provisions of this Agreement.

10.3 This Agreement and its terms will be considered Confidential Information,
provided however, Parties and their Affiliates will each be permitted to
disclose such Confidential Information to the extent reasonably necessary (a) to
such Party’s or Affiliate’s attorneys, accountants and other professional
advisors under an obligation of confidentiality to such Party or Affiliate,
(b) to such Party’s or Affiliate’s current or prospective banks or other
financial institutions or investors for the purpose of raising capital or
borrowing money or maintaining compliance with agreements, arrangements and
understandings relating thereto and (c) to any person who proposes to be a
sublicensee or to purchase or otherwise succeed (by merger, operation of law or
otherwise) to all of such Party’s or Affiliate’s right, title and interest in,
to and under this Agreement, if such person agrees to maintain the
confidentiality of such Confidential Information pursuant to a written agreement
at least as protective of such Confidential Information as the terms set forth
in this Section. The standard of care required to be observed hereunder will be
not less than the degree of care which each Party or Affiliate thereof uses to
protect its own information of a confidential nature, and each Party will use
commercially reasonable efforts to ensure that persons to whom it discloses
Confidential Information in accordance herewith do not disclose or make any
unauthorized use of such Confidential Information. Sirna shall also have the
right to share a mutually-agreed redacted version of this Agreement with a Third
Party under confidentiality (pursuant to a written agreement at least as
protective of such Confidential Information as the terms set forth in this
Section) for the purposes of establishing a collaboration.

              40   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
10.4 Should a Party wish to publish (including in a scientific journal or in a
press release other than as set forth in Section 10.6), or to publicly announce
(including, without limitation, at any “R&D update”, scientific or investor’s
conference, or the like), any research, data, know how or results arising under
this Agreement or the progress of any Program hereunder, or any other material
that contains any such data, know how or results, or the Confidential
Information of the other Party, the Party seeking to make such disclosure will
submit a copy of the proposed publication, press release (other than as set
forth under Section 10.6) or public announcement to the JSC and the other Party
at least forty-five (45) days before submitting the publication, press release
(other than those set forth in 10.6) or public announcement to a journal or
other forum or otherwise disclosing it. The JSC and the reviewing Party may
require modifications to the publication (including the deletion of the
Confidential Information of the reviewing Party) or a delay for a reasonable
duration as necessary to file patent applications or take other necessary
measures, prior to any such disclosure.
10.5 Each of GSK and Sirna shall have the right to publish summaries of results
and data from any human clinical trials conducted by such Party or conducted by
the other Party pursuant to this Agreement, without obtaining the consent of the
other Party. The Parties shall discuss and reasonably cooperate in order to
facilitate the process to be employed in order to ensure the publication of any
such summaries as required on the clinical trial registry of each respective
Party, and shall provide the other Party via submission to the IP Subcommittee
established under Article 2, wherever possible at least forty-five (45) days,
but in no event less than thirty (30) days prior notice to review the clinical
trials results and data to be published, for the purposes of preparing any
necessary patent filings.
10.6 The Parties shall each have the right to issue the press release attached
hereto as Exhibit G. Unless required by law, no Party will make any other public
announcement relating to the existence of this Agreement or its terms, without
at least forty-eight hours prior written notice to the other Party, and the
express prior written consent of the other Party, such consent not to be
unreasonably withheld.
10.7 Neither Party may use the name or mark of the other Party without prior
written consent of the other Party, unless otherwise required by law or
governmental authority.

11.   Representations, Warranties and Indemnification

11.1 Each Party represents to the other that as of the Effective Date:

  a)   it is duly organized and validly existing under the laws of its state of
incorporation and has full authority to enter into this Agreement;

  b)   the execution and performance of this Agreement does not conflict with
any other agreement, oral or written, to which it is a party;

11.2 Sirna represents that as of the Effective Date:

              41   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

  a)   it is the [***]* Sirna Patents and has sufficient rights to grant the
licenses granted to GSK under Article 4;     b)   no Third Party has any
interest in the Sirna Patents and Sirna Know-How that would impair or conflict
with the rights and licenses granted hereunder to GSK’s for the use of such
Sirna Patents and Sirna Know-How and Joint Patents and Joint Know-How as
provided herein;     c)   [***]* that Sirna’s manufacture, use, sale, offer for
sale, or import of any Target Compound or Collaboration Compound as contemplated
hereunder [***]* patents or other intellectual property right;     d)   neither
Sirna nor any of its Affiliates is in material breach or default of any
provision or obligation under any of the Third Party License Agreements;     e)
  neither Sirna nor any of its Affiliates is [***]* as of the Effective Date
which is not included under the Third Party License Agreements and licensed to
GSK either exclusively (wherever possible) or non-exclusively (where an
exclusive license is contractually prevented) under Article 4, which Sirna or
its Affiliate [***]* for the Parties to conduct the Research Collaboration and
for the Development of Licensed Products as contemplated hereunder; and     f)  
the Sirna Patents are valid and in full force, and are not the subject of any
pending or to Sirna’s knowledge threatened interference or opposition proceeding
or any infringement or enforcement or other litigation.

In the event that at any time after the Effective Date, Sirna becomes aware that
any representation made under this Section 11.2 is no longer accurate, Sirna
shall immediately notify GSK in writing and provide the facts and details with
respect to such change in status.
In the event of any bankruptcy or insolvency of Sirna, or in the event of any
default or material breach by Sirna of the terms of any of the Third Party
License Agreements, in any such case as a result of which Sirna would reasonably
be expected to no longer have the right to grant to GSK any of the licenses
granted under any of the Third Party Agreements, then, in order to preserve
GSK’s rights to practice the licenses granted to GSK under Section 4 of this
Agreement, Sirna hereby agrees to provide reasonable assistance in the event
that GSK and/or its Affiliate desires to obtain contractual privity directly
with any party to one of the Third Party License Agreements to establish GSK
and/or its Affiliate as a stand-in licensee under any of the Third Party License
Agreements such that GSK and/or its Affiliate may continue to practice as a
licensee under any of the Third Party License Agreements.
11.3 EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES AS TO ANY MATTER WHATSOEVER. ACCORDINGLY, EXCEPT
AS EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              42   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AGAINST NON-INFRINGEMENT OR THE LIKE, INCLUDING (a) THAT ANY SIRNA
PATENT OR TECHNOLOGY OR THE PRACTICE THEREOF OR ANY LICENSED PRODUCTS WILL IN
THE FUTURE BE FREE FROM CLAIMS OF PATENT INFRINGEMENT, INTERFERENCE OR UNLAWFUL
USE OF PROPRIETARY INFORMATION OF ANY PERSON AND (b) OF THE RELIABILITY,
TECHNOLOGICAL OR COMMERCIAL VALUE OR MERCHANTABILITY OF THE SIRNA PATENTS OR ANY
LICENSED PRODUCTS, OR THEIR FITNESS THEREOF FOR ANY PARTICULAR PURPOSE.
11.4 EXCEPT FOR THOSE CLAIMS OF A THIRD PARTY AS MAY BE PAYABLE PURSUANT TO THIS
AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW AND NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, NEITHER SIRNA, ON THE ONE HAND, NOR
GSK, ON THE OTHER HAND, NOR ANY OF THEIR AFFILIATES, THIRD PARTY LICENSEES OR
REPRESENTATIVES WILL BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR ANY OF
THEIR THIRD PARTY LICENSEES OR REPRESENTATIVES FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, RELIANCE OR PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS
OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT
PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE. IN ADDITION,
THE LIABILITY OF SIRNA TO GSK WITH RESPECT TO THE SUBJECT MATTER OF ARTICLE 8
FOR ANY PRE-CLINICAL RESEARCH SUPPLY (NOT FOR USE IN HUMANS) HEREUNDER
(REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, IN TORT, OR OTHERWISE)
WILL BE LIMITED TO THE AGGREGATE AMOUNT PAID BY GSK TO SIRNA FOR THE MANUFACTURE
AND SUPPLY BY SIRNA TO GSK OF LEADS, LEAD COMPOUNDS, BACKUP COMPOUNDS, AND
COMPOUNDS.
11.5 GSK hereby agrees to indemnify, defend and hold Sirna, its Affiliates, and
their respective directors, officers, employees, agents and their respective
successors, heirs and assigns (the “Sirna Indemnitees”) harmless from and
against any losses, costs, claims, damages, liabilities or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation)
(collectively, “Liabilities”) arising out of claims, suits, actions or demands,
in each case brought by a third party or judgments arising therefrom (including
those arising out of personal injury claims) (each a “Claim”) as a result of
(a) activities of GSK, its Affiliates or Third Party Licensees, or any Third
Party acting on behalf of or under authorization by GSK in connection with GSK’s
Development, manufacture (to the extent GSK or any Third Party acting on behalf
of GSK manufactures Target Compounds, Lead Compounds, Backup Compounds or
Licensed Products), commercialization, or other use or handling of Target
Compounds, Lead Compounds, Backup Compounds and Licensed Products, or (b) a
breach of the terms and conditions of this Agreement by GSK or representations
and warranties made by GSK in this Agreement; provided, however, that GSK’s
obligations pursuant to this Section 11.5 will not apply to the extent such
Claims result

              43   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
from (i) the negligence, recklessness, bad faith, intentional wrongful acts or
omissions of any of the Sirna Indemnitees or (ii) material breach of the terms
and conditions of this Agreement by any of the Sirna Indemnitees.
11.6 Sirna hereby agrees to indemnify, defend and hold GSK, its Affiliates, and
their respective directors, officers, employees, agents and their respective
successors, heirs and assigns (the “GSK Indemnitees”) harmless from and against
any Liabilities arising out of Claims, as a result of (a) activities of Sirna,
its Affiliates, or any Third Party acting on behalf of or under authorization by
Sirna in connection with Sirna’s performance of its responsibilities and
activities under the Research Plan, or the development (where permitted
hereunder), manufacture (to the extent Sirna or a Third Party acting on behalf
of Sirna manufactures Target Compounds, Lead Compounds, Backup Compounds or
Licensed Products hereunder), commercialization (where permitted hereunder), or
other use or handling of any Leads, Target Compounds, Lead Compounds, Backup
Compounds, or Licensed Products, or (b) a breach of the terms and conditions of
this Agreement by Sirna or a breach of any of the representations and warranties
made by Sirna in this Agreement; provided, however, that Sirna’s obligations
pursuant to this Section 11.6 will not apply to the extent such Claims result
from (i) the negligence, recklessness, bad faith, intentional wrongful acts or
omissions of any of the GSK Indemnitees or (ii) material breach of the terms and
conditions of this Agreement by any of the GSK Indemnitees.
11.7 In the event a Claim is made against a Sirna Indemnitee or GSK Indemnitee,
as applicable (each, an “Indemnified Party”) with respect to which it is
entitled to indemnification under this Article 11, such Indemnified Party will
promptly notify the Party having such indemnification obligation (the
“Indemnifying Party”) of such Claim and the facts constituting the basis for the
Claim and the Indemnifying Party may, at its option, elect to assume control of
the defense of such Claim with counsel reasonably acceptable to such Indemnified
Party; provided, however, that (a) the Indemnified Party will be entitled to
participate therein (through counsel of its own choosing) at the Indemnified
Party’s sole cost and expense, and provided, further, that, if the litigants in
any such action include both the Indemnified Party and the Indemnifying Party
and reputable legal counsel for the Indemnified Party will have reasonably
concluded in a written legal opinion delivered to the Indemnifying Party that,
by reason of certain bona fide defenses available to the Indemnified Party which
are different from or additional to those available to the Indemnifying Party,
the interests of the Indemnified Party materially conflict with the interests of
the Indemnifying Party such that it would be unethical under applicable rules
relating to attorney conflicts of interest for the Indemnifying Party and such
Indemnified Party to be represented by the same counsel with respect to such
defense, the Indemnified Party will have the right to select a separate counsel
and to assume such legal defenses, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as and when incurred and (b) the
Indemnifying Party will not settle or compromise any such Claim without the
prior written consent of the Indemnified Parties, unless such settlement or
compromise consists solely of the payment of money by the Indemnifying Party and
includes a general release of the Indemnified Parties from any and all liability
with respect thereto. The Indemnified Parties will reasonably cooperate with and
provide full information with respect to any Claim for which the Indemnified
Parties seek indemnification hereunder.
11.8 Nothing in this Article 11 relieves Sirna of its obligations under
Article 9 of this Agreement.

              44   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version

12.   GENERAL

12.1 Insurance.
          b. Sirna’s Insurance Obligations. Sirna shall maintain, at its cost,
with effect from prior to the date of first administration of any Licensed
Product for testing in humans by Sirna hereunder and during the Term thereafter,
adequate insurance against liability and other risks associated with its
activities contemplated by this Agreement, in such amounts and on such terms as
are customary for reasonably prudent practices in the pharmaceutical industry,
for companies of similar size and nature as Sirna, relating to the activities to
be conducted by it under this Agreement. [***]*
          c. GSK’s Insurance Obligations. GSK hereby represents and warrants to
Sirna that it is self-insured against liability and other risks associated with
its activities and obligations under this Agreement in such amounts and on such
terms as are customary for prudent practices for large pharmaceutical companies
in the pharmaceutical industry for the activities to be conducted by it under
this Agreement.
12.2 Governing Law. This Agreement will be governed by the laws of the State of
Delaware.
12.3 Notices. Any notice made pursuant to this Agreement will be effective only
if made in writing and delivered to all of the addresses below:

     
If to Sirna:
   
1.   [***]*
  2.   [***]*
3.   [***]*
   
 
   
If to GSK:
   
1.   [***]*
  2.   [***]*
3.   [***]*
   

The notice will be effective on the first business day it is delivered, if
delivered to the addresses of each Party by hand, electronic facsimile, or
overnight courier, or five days after sending if delivered in any other way. A
Party may change the delivery addresses by notice to the other Party.
12.4 Entirety of Agreement. This Agreement embodies the entire agreement between
the parties and supersedes any prior agreements between them. This Agreement may
be modified in writing only.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              45   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
12.5 Counterparts. This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures shall be treated as original signatures.
12.6 Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any terms of this Agreement will not constitute a
waiver of the right to assert such terms on any future occasion.
12.7 Disclaimer of Agency. Neither Party is the representative of the other, and
neither Party has the authority to bind the other Party to any obligation to any
third party.
12.8 Severability. If a court or government agency of competent jurisdiction
holds that any provision of this Agreement is invalid or unenforceable, then
that provision will be severed and the remainder of the Agreement will continue
in full force and effect. To the extent possible, the Parties will revise such
severed provision in a manner that will render it valid.
12.9 Assignment; Binding Agreement. This Agreement shall not be assignable by
either Party to any Third Party without the written consent of the other Party
hereto. Notwithstanding the foregoing, either Party may assign this Agreement,
or any of its rights and obligations hereunder, without the consent of the other
Party, to an Affiliate or to an entity that acquires all or substantially all of
the business or assets of such Party to which this Agreement pertains (whether
by merger, reorganization, acquisition, sale or otherwise), and agrees in
writing to be bound by the terms and conditions of this Agreement. This
Agreement and the terms and conditions hereof shall be binding upon, and shall
inure to the benefit of, the successors, heirs and permitted assigns of the
respective Parties.
12.10 Bankruptcy. All rights granted under this Agreement will be considered for
purposes of Section 365(n) of 11 U.S.C. (“the Bankruptcy Code”) licenses of
rights to “intellectual property” as defined under Section 101(56) of the
Bankruptcy Code. The Parties agree that each Party will retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. In the event
that either Party seeks or is involuntarily placed under the protection of the
Bankruptcy Code, and the trustee in bankruptcy rejects this Agreement, the other
Party hereby elects, pursuant to Section 365(n), to retain all rights granted to
it under this Agreement to the extent permitted by law.
12.11 Stock Purchase Agreement. GSK shall purchase Sirna common stock in the
total amount of Six Million US Dollars ($6,000,000) at a 25% premium, in
accordance with the terms and conditions of the Stock Purchase Agreement to be
effective on the Effective Date of this Agreement.
12.12 Dispute Resolution.
(a) Any dispute, controversy or claim (“Dispute”) arising out of or in relation
to this Agreement, or the breach, termination or invalidity thereof, that cannot
be settled amicably by the Parties after a good faith discussion to resolve the
Dispute by the appropriate officers of the Parties, shall be submitted by either
Party to arbitration conducted in accordance with the rules then in effect of
JAMS/Endispute. The arbitration shall take place in San Francisco, California if
initiated by GSK

              46   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
and in Philadelphia, Pennsylvania if initiated by Sirna and shall be conducted
by three (3) arbitrators, one of whom shall be designated by each Party, and the
third selected by the other two (2) arbitrators, all within the time limits
established by the then existing rules of the JAMS/Endispute. If the two
(2) designated arbitrators are unable to agree upon a third arbitrator within
two (2) months after submission of the matter to arbitration, then
JAMS/Endispute shall select such third arbitrator within three (3) months of
such original submission. The written decision of the arbitrators shall be final
and binding on the Parties and may be enforced in any court having jurisdiction
over the Parties or their current assets. The award rendered by the arbitrators
shall include the filing fees and arbitrators’ fees in connection with the
arbitration. The Parties shall be entitled to discovery as determined by the
arbitrators. If the issues in dispute involve scientific or technical matters,
at least one of the arbitrators chosen hereunder shall have educational training
and/or experience sufficient to demonstrate a reasonable level of knowledge in
the Field and pharmaceutical drug development. Notwithstanding the preceding
provisions of this Section 12.12, with respect to any breach or threatened
breach of this Agreement of Article 9 or 10 hereof, or any other provision where
a Party would not be appropriately compensated by the payment of money, a Party
has a right to seek injunctive relief from any court of competent jurisdiction
to enjoin such breach or threatened breach and/or to seek specific performance,
prior to the empaneling of the arbitrators; and after such time, such relief may
be granted by the arbitrators, at their discretion.
(b) [***]*.
(c) Notwithstanding the foregoing, any matter which is subject to the
decision-making authority of the JSC under Article 2 or Article 3 shall not be
subject to review and adjudication by dispute resolution by arbitration under
this Section 12.12, except only as expressly stated under Section 3.4(c) or for
a Dispute pertaining to the achievement of any milestone event under
Section 5.3.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              47   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
The Parties hereby execute this Agreement by entering the signatures below of
their respective duly authorized officers:

                  Glaxo Group Limited       Sirna Therapeutics, Inc.
 
               
By:
  /s/ Richard Stephens       By:   /s/ Howard W. Robin
 
               
 
               
Name:
  Richard Stephens       Name:   Howard W. Robin
 
               
Title:
  Assistant Company Secretary       Title:   President & CEO
 
                SmithKline Beecham Corporation,             doing business as
GlaxoSmithKline            
 
               
By:
  /s/ Donald F. Parman            
 
               
 
               
Name:
  Donald F. Parman            
 
               
Title:
  Vice President and Secretary            

              48   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit A
Model Program of Work for
a Single Collaboration Target
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              A-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
SCHEDULE 1
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              A-2   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT B-1
Lead Compound Criteria
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              B-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT B-2
Lead Criteria
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              B-2   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
EXHIBIT C
Sirna Patents
Select Sirna Patents and Patent Applications
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              C-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit D
Third Party License Agreements
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              D-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit E
Target Selection Form
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              E-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit F
Internal Sirna Committed Targets
[***]*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

              F-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Exhibit G
PRESS RELEASE
Issued – April 3rd 2006, London, UK, Philadelphia, US and San Francisco, CA.
GlaxoSmithKline and Sirna Therapeutics Announce Major Alliance in RNAi — Based
Therapeutics for Respiratory Disease
GlaxoSmithKline (NYSE: GSK) and Sirna Therapeutics, Inc. (Nasdaq: RNAi) today
announced that they are forming an exclusive multi-year strategic alliance
focused on discovery, development and commercialization of novel RNA
interference (RNAi)-based therapeutics for respiratory diseases. The alliance
combines Sirna’s extensive expertise in short interfering RNA (siRNA) chemistry
and biology with GSK’s industry leading capabilities in the development and
commercialisation of novel therapies for respiratory diseases.
Sirna will receive an initial payment of $12 million, made up as cash and
purchase of Sirna common stock, priced at $ 8.36 per share. Under the agreement,
Sirna may also receive milestone payments in excess of $700 million for
collaboration and clinical development events, as well as royalties on worldwide
sales of products which successfully result from the alliance. In addition,
Sirna will be eligible to receive contract manufacturing revenues.
“By combining GSK’s pulmonary drug delivery expertise with Sirna’s advanced
application of RNAi technology, this alliance will expedite the development of
novel therapeutics with potential use in a number of respiratory diseases such
as asthma and COPD,” said Dr. Garth Rapeport, Senior Vice President, Respiratory
& Inflammation CEDD, at GSK. “We recognise Sirna’s leadership in the area of
RNAi-based therapeutics and hope for the potential benefits this research will
bring to patients.”
Under the terms of the agreement, Sirna will provide GSK optimised and
formulated siRNAs against Sirna and GSK targets. GSK will assume all
responsibility for the further preclinical and clinical development of these
compounds as well as worldwide commercialisation of products resulting from the
alliance.
“This collaboration is an extraordinary opportunity for us to work with GSK, the
world’s second largest pharmaceutical company, to develop important new
medicines to treat patients with serious respiratory diseases,” stated Howard W.
Robin, President and CEO of Sirna Therapeutics. “With this collaboration, Sirna
continues to successfully execute our strategy to ally selected therapeutic
programmes or drug targets with pharmaceutical companies that lead the industry
in their respective markets.”

              G-1   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
Sirna will conduct a live audio webcast conference call to discuss this alliance
on April 3, 2006 at 8:30 am ET. To participate over the Internet, go to
www.sirna.com. Participants are urged to log on to the web site 15 minutes prior
to the scheduled start time to download and install any necessary audio
software. To access the live telephonic broadcast, domestic callers should dial
(877) 502-9272; international callers may dial (913) 981-5581.
An audio webcast replay will be available on Sirna’s web site, www.sirna.com,
for 30 days. Additionally, a telephonic replay of the call will be maintained
through midnight, Monday, April 17, 2006. To access the replay, please dial
(888) 203-1112 from the U.S. or (719) 457-0820 when calling internationally,
using confirmation code 8943556.
About GSK
GlaxoSmithKline – one of the world’s leading research-based pharmaceutical and
healthcare companies – is committed to improving the quality of human life by
enabling people to do more, feel better and live longer.
About Sirna Therapeutics
Sirna Therapeutics is a clinical-stage biotechnology company developing
RNAi-based therapies for serious diseases and conditions, including age-related
macular degeneration (AMD), hepatitis B and C, dermatology, asthma, Huntington’s
disease, diabetes and oncology. Sirna Therapeutics completed its Phase 1
clinical trial for Sirna-027 in AMD in 2005 and with its strategic partner,
Allergan, Inc., will move Sirna-027 into Phase 2 clinical trials in 2006. Sirna
has selected a clinical compound for hepatitis C virus, Sirna-034, which the
Company plans to bring into Phase 1 clinical trials by the end of 2006. Sirna
has established an exclusive multi-year strategic alliance with GlaxoSmithKline
for the development of siRNA compounds for the treatment of respiratory
diseases. Sirna has a leading intellectual property portfolio in RNAi covering
over 250 mammalian gene and viral targets and over 175 issued or pending patents
covering other major aspects of RNAi technology. More information on Sirna
Therapeutics is available on the Company’s web site at http://www.sirna.com.
About RNA interference
RNA interference (RNAi) is a natural, selective process for turning off genes.
RNAi is triggered by short interfering RNA (siRNA) molecules that engage a group
of cellular proteins, known as RISC (RNA induced silencing complex). The RISC
guides the siRNA to its target messenger RNA (mRNA, the messenger between DNA
and proteins) by complementary base pairing for the targeted break-up of the
mRNA thus halting protein expression or viral replication. The
RISC-siRNA-complex binds and cleaves multiple mRNA molecules in a catalytic
fashion.

              G-2   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
GSK Enquiries:

         
UK Media enquiries:
  Philip Thomson   (020) 8047 5502
 
  Chris Hunter-Ward   (020) 8047 5502
 
  Alice Hunt   (020) 8047 5502
 
       
US Media enquiries:
  Nancy Pekarek   (215) 751 7709
 
  Mary Anne Rhyne   (919) 483 2839
 
  Patricia Seif   (215) 751 7709
 
       
European Analyst/Investor enquiries:
  Duncan Learmouth   (020) 8047 5540
 
  Anita Kidgell   (020) 8047 5542
 
  Jen Hill   (020) 8047 5543
 
  David Mawdsley   (020) 8047 5564
 
       
US Analyst/ Investor enquiries:
  Frank Murdolo   (215) 751 7002
 
  Tom Curry   (215) 751 5419
 
       
Sirna Therapeutics Inc:
       
Media enquiries:
  Rebecca Galler Robison   (303) 449 6500
 
       
McKinney Chicago
       
Media enquiries:
  Alan Zachary   (312) 944 6784 x316

GSK Cautionary statement regarding forward-looking statements
Under the safe harbor provisions of the US Private Securities Litigation Reform
Act of 1995, the company cautions investors that any forward-looking statements
or projections made by the company, including those made in this [Announcement],
are subject to risks and uncertainties that may cause actual results to differ
materially from those projected. Factors that may affect the Group’s operations
are described under ‘Risk Factors’ in the Operating and Financial Review and
Prospects in the company’s Annual Report on Form 20-F for 2005.
SIRNA Safe Harbor Statement
Statements in this press release which are not strictly historical are
“forward-looking” statements which should be considered as subject to many risks
and uncertainties. For example, most drug candidates do not become approved
drugs. Sirna currently does not have any clinical drug candidates for the
treatment of respiratory diseases. Sirna’s ability to obtain milestone and
royalty payments in its partnerships requires advancing programs that are still
at a relatively early stage, are highly contingent upon future successes, and
are subject to significant risks and unknowns. Additional risks and
uncertainties include Sirna’s early

              G-3   CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Execution Version
stage of development and short operating history, Sirna’s history and
expectation of losses and need to raise capital, the rate at which Sirna uses
cash, the timing of receipt of development milestone payments from collaborating
partners, Sirna’s need to obtain clinical validation and regulatory approval for
products, Sirna’s need to obtain and protect intellectual property, risk of
third-party patent infringement claims, Sirna’s need to attract and retain
qualified personnel, Sirna’s need to engage collaborators, availability of
materials for product manufacturing, the highly competitive nature of the
pharmaceutical market, the limited trading volume and history of volatility of
Sirna’s common stock, Sirna’s concentration of stock ownership, and risks from
relocating Sirna headquarters. These and additional risk factors are identified
in Sirna’s Securities and Exchange Commission filings, including the Forms 10-K
and 10-Q and in other SEC filings. Sirna undertakes no obligation to revise or
update any forward-looking statements in order to reflect events or
circumstances that may arise after the date of this release.

              G-4   CONFIDENTIAL

 